 



EXHIBIT 10.1
Execution Copy
 
(JP MORGAN LOGO) [c22413c2241301.gif]
CREDIT AGREEMENT
DATED AS OF December 18, 2007
among
CLARCOR INC.,
THE LENDERS PARTY HERETO
and
JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION
as Administrative Agent
and
BANK OF AMERICA, N.A.
as Syndication Agent
and
FIFTH THIRD BANK
and
U.S. BANK, NATIONAL ASSOCIATION,
as Documentation Agents
 
J. P. MORGAN SECURITIES INC.
as Sole Bookrunner and Sole Lead Arranger
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1. DEFINITIONS
    1  
 
       
ARTICLE 2. THE CREDITS
    18  
2.1. Commitment
    18  
2.2. Determination of Dollar Amounts; Termination
    18  
2.2.1. Determination
    18  
2.2.2. Termination
    19  
2.3. Ratable Loans
    19  
2.4. Types of Advances
    19  
2.5. Swing Line Loans
    19  
2.5.1. Amount of Swing Line Loans
    19  
2.5.2. Borrowing Notice
    20  
2.5.3. Making of Swing Line Loans
    20  
2.5.4. Repayment of Swing Line Loans
    20  
2.6. Commitment Fee; Reduction and Increase in Aggregate Commitment
    21  
2.6.1. Commitment Fee
    21  
2.6.2. Reduction of Commitment
    21  
2.6.3. Increased Commitment
    21  
2.7. Minimum Amount of Each Advance
    23  
2.8. Optional Principal Payments
    23  
2.9. Method of Selecting Types and Interest Periods for New Advances
    23  
2.10. Conversion and Continuation of Outstanding Advances
    24  
2.11. Method of Borrowing
    25  
2.12. Changes in Interest Rate, etc
    25  
2.13. Rates Applicable After Default
    26  
2.14. Method of Payment
    26  
2.15. Currency Regulations
    26  
2.16. Noteless Agreement; Evidence of Indebtedness
    27  
2.16.1. Lender’s Records
    27  
2.16.2. Administrative Agent’s Records
    27  
2.16.3. Prima Facie Evidence
    27  
2.16.4. Notes
    27  
2.17. Telephonic Notices
    27  
2.18. Interest Payment Dates; Interest and Fee Basis
    28  
2.19. Facility LCs
    28  
2.19.1. Issuance
    28  
2.19.2. Participations
    28  
2.19.3. Notice
    29  
2.19.4. LC Fees
    29  
2.19.5. Administration; Reimbursement by Lenders
    29  
2.19.6. Reimbursement by Borrower
    30  
2.19.7. Obligations Absolute
    30  
2.19.8. Actions of LC Issuer
    31  
2.19.9. Indemnification
    31  

i



--------------------------------------------------------------------------------



 



         
2.19.10. Lenders’ Indemnification
    32  
2.19.11. Rights as a Lender
    32  
2.19.12. Cash Collateral
    32  
2.19.13. Transitional Letters of Credit
    32  
2.20. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions
    33  
2.21. Lending Installations
    33  
2.22. Non-Receipt of Funds by the Administrative Agent
    33  
2.23. Market Disruption
    33  
2.24. Judgment Currency
    34  
2.25. Replacement of Lender
    34  
2.26. Limitation of Interest
    35  
 
       
ARTICLE 3. YIELD PROTECTION; TAXES
    36  
3.1. Yield Protection
    36  
3.2. Changes in Capital Adequacy Regulations
    37  
3.3. Availability of Types of Advances
    37  
3.4. Funding Indemnification
    37  
3.5. Taxes
    37  
3.5.1. No Offset for Taxes
    38  
3.5.2. Payment of Other Taxes
    38  
3.5.3. Tax Indemnity
    38  
3.5.4. Non-U.S. Lenders
    38  
3.5.5. Exception to Tax Indemnity
    39  
3.5.6. Additional Documentation
    39  
3.5.7. Administrative Agent Indemnification
    39  
3.6. Alternate Lending Installations; Lender Statements; Survival of Indemnity
    39  
 
       
ARTICLE 4. CONDITIONS PRECEDENT
    40  
4.1. Initial Credit Extension
    40  
4.2. Each Credit Extension
    41  
 
       
ARTICLE 5. REPRESENTATIONS AND WARRANTIES
    41  
5.1. Existence and Standing
    42  
5.2. Authorization and Validity
    42  
5.3. No Conflict; Government Consent
    42  
5.4. Financial Statements
    42  
5.5. Material Adverse Change
    43  
5.6. Taxes
    43  
5.7. Litigation and Contingent Obligations
    43  
5.8. Subsidiaries
    43  
5.9. ERISA
    43  
5.10. Accuracy of Information
    44  
5.11. [Reserved.]
    44  
5.12. Material Agreements
    44  
5.13. Compliance With Laws
    44  

ii



--------------------------------------------------------------------------------



 



         
5.14. Ownership of Properties
    44  
5.15. Prohibited Transactions
    44  
5.16. Environmental Matters
    44  
5.17. Investment Company Act
    45  
5.18. Post Retirement Benefits
    45  
5.19. Insurance
    45  
 
       
ARTICLE 6. COVENANTS
    45  
6.1. Financial Reporting
    46  
6.2. Use of Proceeds
    47  
6.3. Notice of Default
    48  
6.4. Conduct of Business
    48  
6.5. Taxes
    48  
6.6. Insurance
    48  
6.7. Compliance with Laws
    48  
6.8. Maintenance of Properties
    48  
6.9. Inspection
    49  
6.10. Dividends
    49  
6.11. Secured Indebtedness
    49  
6.12. Merger
    49  
6.13. Sale of Assets
    50  
6.14. Investments and Acquisitions
    50  
6.15. Liens
    51  
6.16. Affiliates
    52  
6.17. Letters of Credit and Third-Party Bonds
    52  
6.18. Financial Covenants
    52  
6.18.1. Interest Coverage Ratio
    52  
6.18.2. Leverage Ratio
    53  
6.18.3. Adjustments to Financial Ratios
    53  
6.19. Existence; Subsidiary Guarantees
    53  
6.20. Change in Fiscal Year
    53  
 
       
ARTICLE 7. DEFAULTS
    53  
 
       
ARTICLE 8. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
    56  
8.1. Acceleration; Termination of Extensions of Facility LCs
    56  
8.2. Amendments
    57  
8.3. Preservation of Rights
    58  
 
       
ARTICLE 9. GENERAL PROVISIONS
    58  
9.1. Survival of Representations
    58  
9.2. Governmental Regulation
    58  
9.3. Headings
    58  
9.4. Entire Agreement
    58  
9.5. Several Obligations; Benefits of this Agreement
    59  
9.6. Expenses; Indemnification
    59  
9.6.1. Expenses
    59  

iii



--------------------------------------------------------------------------------



 



         
9.6.2. Indemnification
    59  
9.7. Numbers of Documents
    60  
9.8. Accounting
    60  
9.9. Severability of Provisions
    60  
9.10. Nonliability of Lenders
    60  
9.11. Confidentiality
    61  
9.12. Nonreliance
    61  
9.13. Disclosure
    61  
9.14. USA Patriot Act
    61  
 
       
ARTICLE 10. THE ADMINISTRATIVE AGENT
    61  
10.1. Appointment; Nature of Relationship
    61  
10.2. Powers
    62  
10.3. General Immunity
    62  
10.4. No Responsibility for Loans, Recitals, etc
    62  
10.5. Action on Instructions of Lenders
    63  
10.6. Employment of Agents and Counsel
    63  
10.7. Reliance on Documents; Counsel
    63  
10.8. Administrative Agent’s Reimbursement and Indemnification
    63  
10.9. Notice of Default
    64  
10.10. Rights as a Lender
    64  
10.11. Lender Credit Decision
    64  
10.12. Successor Administrative Agent
    64  
10.13. Administrative Agent and Arranger Fees
    65  
10.14. Delegation to Affiliates
    65  
 
       
ARTICLE 11. SETOFF; RATABLE PAYMENTS
    65  
11.1. Setoff
    65  
11.2. Ratable Payments
    65  
 
       
ARTICLE 12. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
    66  
12.1. Successors and Assigns
    66  
12.2. Participations
    66  
12.2.1. Permitted Participants; Effect
    66  
12.2.2. Voting Rights
    67  
12.2.3. Benefit of Certain Provisions
    67  
12.3. Assignments
    67  
12.3.1. Permitted Assignments
    67  
12.3.2. Consents
    68  
12.3.3. Effect; Effective Date
    68  
12.3.4. Register
    68  
12.4. Dissemination of Information
    69  
12.5. Tax Treatment
    69  
12.6. Prohibition Regarding Certain Transferees
    69  
 
       
ARTICLE 13. NOTICES
    69  
13.1. Notices
    69  

iv



--------------------------------------------------------------------------------



 



         
13.2. Change of Address
    69  
 
       
ARTICLE 14. COUNTERPARTS
    69  
 
       
ARTICLE 15. CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
    70  
15.1. CHOICE OF LAW
    70  
15.2. CONSENT TO JURISDICTION
    70  
15.3. WAIVER OF JURY TRIAL
    70  

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This Agreement, dated as of December 18, 2007 CLARCOR Inc., the Lenders and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION as LC Issuer and as Administrative
Agent. The parties hereto agree as follows:
ARTICLE 1.
DEFINITIONS
     As used in this Agreement:
     “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
     “Adjusted EBITDA” means, as of any date of determination and without
duplication: (i) Consolidated EBITDA for the four (4) fiscal quarter period
ending on the last day of the most recent fiscal quarter ending on or preceding
such date of determination for which the Administrative Agent has received all
of the financial statements for such fiscal quarter and the compliance
certificate required to be delivered to the Administrative Agent, plus (ii) Pro
Forma EBITDA for Acquisitions consummated after the date hereof. Effective upon
the consummation of an Acquisition, Adjusted EBITDA shall be adjusted to include
Pro Forma EBITDA for the applicable target entity that has been acquired.
Effective upon the consummation of any sale, lease or other disposition pursuant
to Section 6.13, Adjusted EBITDA shall be adjusted by the Borrower on a pro
forma basis as of the last day of the fiscal quarter for which the Borrower has
delivered the financial statements required to be delivered pursuant to Section
6.1 to remove the impact (positive or negative) of the assets which are the
subject of such sale, lease or other disposition pursuant to Section 6.13 have
on Adjusted EBITDA.
     “Administrative Agent” means JPMorgan Chase Bank, National Association
(including its branches and affiliates), in its capacity as contractual
representative of the Lenders pursuant to Article 10, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article 10.
     “Advance” means a borrowing hereunder, (i) made by some or all of the
Lenders on the same Borrowing Date, or (ii) converted or continued by the
Lenders on the same date of conversion or continuation, consisting, in either
case, of the aggregate amount of the several Loans of the same Type and, in the
case of Eurocurrency Loans in the same Agreed Currency and for the same Interest
Period. The term “Advance” shall include Swing Line Loans unless otherwise
expressly provided.

 



--------------------------------------------------------------------------------



 



     “Affected Lender” is defined in Section 2.25.
     “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
     “Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced or increased from time to time pursuant to the terms hereof.
The Aggregate Commitment as of the date of this Agreement is $250,000,000.
     “Aggregate Outstanding Credit Exposure” means, at any time, the aggregate
of the Outstanding Credit Exposure of all the Lenders.
     “Agreed Currencies” means (i) Dollars, (ii) so long as such currencies
remain Eligible Currencies, British Pounds Sterling and Euro, and (iii) any
other Eligible Currency which the Borrower requests the Administrative Agent to
include as an Agreed Currency hereunder and which is acceptable to all of the
Lenders. For the purposes of this definition, each of the specific currencies
referred to in clause (ii), above, shall mean and be deemed to refer to the
lawful currency of the jurisdiction referred to in connection with such
currency, e.g., “Australian Dollars” means the lawful currency of Australia.
     “Agreement” means this credit agreement, as it may be amended or modified
and in effect from time to time.
     “Alternate Base Rate” means, for any day, a rate of interest per annum
equal to the higher of (i) the Prime Rate for such day and (ii) the sum of the
Federal Funds Effective Rate for such day plus 1/2% per annum.
     “Applicable Fee Rate” means, at any time, the percentage rate per annum at
which Commitment Fees are accruing on the unused portion of the Aggregate
Commitment at such time as set forth in the Pricing Schedule.
     “Applicable Margin” means, with respect to Advances of any Type at any
time, the percentage rate per annum which is applicable at such time with
respect to Advances of such Type as set forth in the Pricing Schedule.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Approximate Equivalent Amount” of any currency with respect to any amount
of Dollars shall mean the Equivalent Amount of such currency with respect to
such amount of Dollars on or as of such date, rounded up to the smallest unit of
such currency commonly in circulation as determined by the Administrative Agent
from time to time.

2



--------------------------------------------------------------------------------



 



     “Arranger” means J.P. Morgan Securities Inc., and its successors, in its
capacity as Sole Lead Arranger and Sole Bookrunner.
     “Article” means an article of this Agreement unless another document is
specifically referenced.
     “Assuming Lender” is defined in Section 2.6.3.
     “Authorized Officer” means any of Norman E. Johnson, Chairman, President
and Chief Executive Officer, Bruce A. Klein, Vice President – Finance and Chief
Financial Officer, David Lindsay, Vice President-Administration of the Borrower
or Richard M. Wolfson, Vice President – General Counsel and Secretary, acting
singly.
     “Available Aggregate Commitment” means, at any time, the Aggregate
Commitment then in effect minus the Aggregate Outstanding Credit Exposure at
such time.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means CLARCOR Inc., a Delaware corporation, and its successors
and assigns.
     “Borrowing Date” means a date on which an Advance is made hereunder.
     “Borrowing Notice” is defined in Section 2.9.
     “Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York City for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars and other
Agreed Currencies are carried on in the London interbank market (and, if the
Advances which are the subject of such borrowing, payment or rate selection are
denominated in Euros, a day upon which such clearing system as is determined by
the Administrative Agent to be suitable for clearing or settlement of the Euro
is open for business), and (ii) for all other purposes, a day (other than a
Saturday or Sunday) on which banks generally are open in Chicago for the conduct
of substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.
     “Capitalized Lease” of a Person means any lease of Property by such Person
as lessee which would be capitalized on a balance sheet of such Person prepared
in accordance with GAAP consistently applied.
     “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP
consistently applied.
     “Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or

3



--------------------------------------------------------------------------------



 



better by Moody’s, (iii) demand deposit accounts maintained in the ordinary
course of business, (iv) certificates of deposit issued by and time deposits
with commercial banks (whether domestic or foreign) having capital and surplus
in excess of $200,000,000, (v) investments in tax-exempt bonds rated Aa by
Moody’s or AA by S&P (or having comparable short-term ratings) maturing (or
subject to tender at the option of the holder) within 181 days and (vi) money
market funds offered by any of the Lenders so long as such funds are rated AAA
by Moody’s or Aaa by S&P; provided in each case that the same provides for
payment of both principal and interest (and not principal alone or interest
alone) and is not subject to any contingency regarding the payment of principal
or interest.
     “Change” is defined in Section 3.2.
     “Change in Control” means:
          (a) The acquisition (other than from the Borrower) by any person,
entity, or “group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 30% or more of either the then
outstanding shares of Common Stock or the combined voting power of the
Borrower’s then outstanding voting securities entitled to vote generally in the
election of directors; provided, however, no Change in Control shall be deemed
to have occurred for any acquisition by any Person with respect to which,
following such acquisition, more than 60% of the combined voting power of the
then outstanding voting securities of such Person entitled to vote generally in
the election of directors (or the equivalent) is then beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the then outstanding
shares of Common Stock or the combined voting power of the Borrower’s then
outstanding voting securities immediately prior to such acquisition in
substantially the same proportions as their ownership, immediately prior to such
acquisition, of the Borrower’s then outstanding Common Stock and then
outstanding voting securities, as the case may be; or
          (b) Individuals who, as of the date hereof, constitute the board of
directors of the Borrower (as of the date hereof “Incumbent Board”) cease for
any reason to constitute at least a majority of such board, provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Borrower’s shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
(other than an election or nomination of an individual whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of the directors of the Borrower) shall be, for
purposes of this Credit Agreement, considered as though such person were a
member of the Incumbent Board; or
          (c) Consummation of a reorganization, merger or consolidation, in each
case, with respect to which persons who were the stockholders of the Borrower
immediately prior to the reorganization, merger or consolidation do not,
immediately thereafter, own more than 60% of the combined voting power entitled
to vote generally in the election of directors (or the equivalent) of the
reorganized, merged or consolidated company’s then outstanding voting
securities, or shareholder approval of a liquidation of dissolution of the
Borrower or of the sale of all or substantially all of the assets of the
Borrower.

4



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
     “Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans to, and participate in Facility LCs issued upon the application
of, the Borrower in an aggregate amount not exceeding the amount set forth
opposite its signature below, as it may be modified as a result of any
assignment that has become effective pursuant to Section 12.3.2 or as otherwise
established or modified from time to time pursuant to the terms hereof.
     “Commitment Fee” is defined in Section 2.6.1.
     “Commitment Increase” is defined in Section 2.6.3.
     “Commitment Increase Date” is defined in Section 2.6.3.
     “Common Stock” means the common stock, par value $1 per share, of the
Borrower.
     “Computation Date” is defined in Section 2.2.
     “Consolidated EBIT” means, with reference to any period, Consolidated Net
Income plus, to the extent deducted from revenues in determined Consolidated Net
Income, (i) Consolidated Net Interest Expense, (ii) provision for income taxes
and (iii) extraordinary losses incurred other than in the ordinary course of
business, minus, to the extent included in Consolidated Net Income,
extraordinary gains realized other than in the ordinary course of business, all
calculated for the Borrower and its Subsidiaries on a consolidated basis for
such period in accordance with GAAP.
     “Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income plus, to the extent deducted from revenues in determining Consolidated
Net Income, (i) Consolidated Net Interest Expense, (ii) provision for income
taxes, (iii) depreciation, (iv) amortization and (v) extraordinary losses
incurred other than in the ordinary course of business, minus, to the extent
included in Consolidated Net Income, extraordinary gains realized other than in
the ordinary course of business, all calculated for the Borrower and its
Subsidiaries on a consolidated basis for such period in accordance with GAAP.
     “Consolidated Funded Indebtedness” means at any time the aggregate dollar
amount of Consolidated Indebtedness which has actually been funded and is
outstanding at such time, whether or not such amount is due or payable at such
time.
     “Consolidated Indebtedness” means at any time the aggregate dollar amount
of Indebtedness of the Borrower and its consolidated Subsidiaries outstanding at
such time, calculated on a consolidated basis as of such time in accordance with
GAAP.
     “Consolidated Net Income” means, with reference to any period, the net
income (or loss) of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period in accordance with GAAP.

5



--------------------------------------------------------------------------------



 



     “Consolidated Net Interest Expense” means, with reference to any period,
the interest expense, net of interest income, of the Borrower and its
Subsidiaries calculated on a consolidated basis for such period in accordance
with GAAP.
     “Consolidated Net Worth” means at any time the stockholders’ equity of the
Borrower and its Subsidiaries calculated on a consolidated basis as of such time
in accordance with GAAP.
     “Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take or pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Controlled Group” means all members of a controlled group of corporations
or other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
     “Conversion/Continuation Notice” is defined in Section 2.10.
     “Country Risk Event” means:
     (i) any law, action or failure to act by any Governmental Authority in the
Borrower’s or Letter of Credit beneficiary’s country which has the effect of:
     (a) changing the obligations under the relevant Letter of Credit, the
Credit Agreement or any of the other Loan Documents as originally agreed or
otherwise creating any additional liability, cost or expense to the LC Issuer,
the Lenders or the Administrative Agent,
     (b) changing the ownership or control by the Borrower or Letter of Credit
beneficiary of its business, or
     (c) preventing or restricting the conversion into or transfer of the
applicable Agreed Currency;
     (ii) force majeure; or
     (iii) any similar event

6



--------------------------------------------------------------------------------



 



     which, in relation to (i), (ii) and (iii), directly or indirectly prevents
or materially restricts the payment or transfer of any amounts owing under the
relevant Letter of Credit in the applicable Agreed Currency into an account
designated by the Administrative Agent or the LC Issuer and freely available to
the Administrative Agent or the LC Issuer.
     “Credit Extension” means the making of an Advance or the issuance of a
Facility LC hereunder.
     “Credit Extension Date” means the Borrowing Date for an Advance or the
issuance date for a Facility LC.
     “Default” means an event described in Article 7, provided that any
requirement for the giving of notice (and, if applicable, an opportunity to
cure), the lapse of time or both has been satisfied.
     “Dollar Amount” of any currency at any date shall mean (i) the amount of
such currency if such currency is Dollars or (ii) the equivalent in Dollars of
such amount if such currency is any currency other than Dollars, calculated on
the basis of the arithmetical mean of the buy and sell spot rates of exchange of
the Administrative Agent for such currency on the London market at 11:00 a.m.,
London time, on or as of the most recent Computation Date provided for in
Section 2.2.
     “Dollars” and “$” means the lawful currency of the United States of
America.
     “Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
     “Eligible Currency” means any currency other than Dollars (i) that is
readily available, (ii) that is freely traded, (iii) in which deposits are
customarily offered to banks in the London interbank market, (iv) which is
convertible into Dollars in the international interbank market and (v) as to
which an Equivalent Amount may be readily calculated. If, after the designation
by the Lenders of any currency as an Agreed Currency, (x) currency control or
other exchange regulations are imposed in the country in which such currency is
issued with the result that different types of such currency are introduced,
(y) such currency is, in the reasonable determination of the Administrative
Agent, no longer readily available or freely traded or (z) in the reasonable
determination of the Administrative Agent, an Equivalent Amount of such currency
is not readily calculable, the Administrative Agent shall promptly notify the
Lenders and the Borrower, and such currency shall no longer be an Agreed
Currency until such time as all of the Lenders agree to reinstate such currency
as an Agreed Currency and promptly, but in any event within five Business Days
of receipt of such notice from the Administrative Agent, the Borrower shall
repay all Loans in such affected currency or convert such Loans into Loans in
Dollars or another Agreed Currency, subject to the other terms set forth in
Article 2.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or to the
management, release or threatened release of any Hazardous Material.

7



--------------------------------------------------------------------------------



 



     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
     “Equivalent Amount” of any currency with respect to any amount of Dollars
at any date shall mean the equivalent in such currency of such amount of
Dollars, calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange of the Administrative Agent for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.
     “Euro” and/or “EUR” means the euro referred to in Council Regulation
(EC) No. 1103/97 dated June 17, 1997 passed by the Council of the European
Union, or, if different, the then lawful currency of the member states of the
European Union that participate in the third stage of Economic and Monetary
Union.
     “Eurocurrency” means any Agreed Currency.
     “Eurocurrency Advance” means an Advance which, except as otherwise provided
in Section 2.13, bears interest at the applicable Eurocurrency Rate.
     “Eurocurrency Payment Office” of the Administrative Agent shall mean, for
each of the Agreed Currencies, the office, branch, affiliate or correspondent
bank of the Administrative Agent specified as the “Eurocurrency Payment Office”
for such currency in Schedule 3 hereto or such other office, branch, affiliate
or correspondent bank of the Administrative Agent as it may from time to time
specify to the Borrower and each Lender as its Eurocurrency Payment Office.
     “Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the product of (a) the Eurocurrency
Reference Rate applicable to such Interest Period, multiplied by (b) the
Statutory Reserve Rate, plus (ii) in the case of Loans by a Lender from its
office in the United Kingdom, the Mandatory Cost, plus (iii) the Applicable
Margin.
     “Eurocurrency Reference Rate” means, with respect to a Eurocurrency Advance
for the relevant Interest Period, the applicable British Bankers’ Association
LIBOR rate for deposits in the applicable Agreed Currency as reported by any
generally recognized financial information

8



--------------------------------------------------------------------------------



 



service as of 11:00 a.m. (London time) two Business Days prior to (or, in the
case of Loans denominated in Pounds Sterling, on) the first day of such Interest
Period, and having a maturity equal to such Interest Period.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
     “Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.
     “Exhibit” refers to an exhibit to this Agreement, unless another document
is specifically referenced.
     “Existing Credit Agreement” means the Credit Agreement dated as of April 8,
2003 among the Borrower, the banks party thereto, and Bank One, NA as
Administrative Agent.
     “Facility LC Application” is defined in Section 2.19.3.
     “Facility LC” is defined in Section 2.19.1.
     “Facility LC Collateral Account” is defined in Section 2.19.12.
     “Facility Termination Date” means December 18, 2012.
     “Federal Funds Effective Rate” means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.
     “Floating Rate” means, for any day, a rate per annum equal to (i) the
Alternate Base Rate for such day plus (ii) the Applicable Margin, in each case
changing when and as the Alternate Base Rate changes.
     “Floating Rate Advance” means an Advance which, except as otherwise
provided in Section 2.13, bears interest at the Floating Rate.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.

9



--------------------------------------------------------------------------------



 



     “Fund” shall mean any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time, together with any other accounting
principles as are approved by or acceptable to the SEC.
     “Governmental Authority” means the government of the United States of
America, or of any other nation, or any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantor” means each Domestic Subsidiary of the Borrower that executes
and delivers to the Administrative Agent a Subsidiary Guarantee Agreement in the
form of Exhibit F hereto along with the accompanying closing documents required
by Sections 4.1(a) through 4.1(d) hereof.
     “Guaranty” means, with respect to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness, lease, dividend or other obligation of another, including, without
limitation, any such obligation directly or indirectly guaranteed, endorsed
(otherwise than for collection or deposit in the ordinary course of business) or
discounted or sold with recourse by such Person, or in respect of which such
Person is otherwise directly or indirectly liable, including, without
limitation, any such obligation in effect guaranteed by such Person through any
agreement (contingent or otherwise) to purchase, repurchase or otherwise acquire
such obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise), or to maintain the solvency or
any balance sheet or other financial condition of the obligor of such
obligation, in any such case if the purpose or intent of such agreement is to
provide assurance that such obligation will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
obligation will be protected against loss in respect thereof. The amount of any
Guaranty shall be equal to the maximum aggregate amount of the obligation
guaranteed or such lesser amount to which the maximum aggregate potential
liability of the guarantor shall have been specifically limited.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all other hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature, regulated pursuant to any
Environmental Law.
     “Highest Lawful Rate” means the maximum rate of interest which the Lenders
are allowed to contract for, charge, take, reserve or receive under applicable
law after taking into account, to the extent required by applicable law, any and
all relevant payments or charges hereunder.

10



--------------------------------------------------------------------------------



 



     “Increasing Lender” is defined in Section 2.6.3.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:
     (i) all obligations of such Person for borrowed money;
     (ii) all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;
     (iii) all obligations of such Person to pay the deferred purchase price of
property or services (other than accounts payable and accrued expenses in the
ordinary course of business);
     (iv) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
     (v) Capitalized Lease Obligations; and
     (vi) all Guaranty obligations and Contingent Obligations of such Person in
respect of any of the foregoing.
     “Interest Period” means, with respect to a Eurocurrency Advance, a period
of one, two, three, six, nine or twelve months commencing on a Business Day
selected by the Borrower pursuant to this Agreement. Such Interest Period shall
end on the day which corresponds numerically to such date one, two, three, six,
nine or twelve months thereafter, provided, however, that if there is no such
numerically corresponding day in such next, second, third, sixth, ninth or
twelfth succeeding month, such Interest Period shall end on the last Business
Day of such next, second, third, sixth, ninth or twelfth succeeding month. If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.
     “Investment” of a Person means any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; stocks, bonds, mutual funds, partnership
interests, notes, debentures or other securities owned by such Person; any
deposit accounts and certificate of deposit owned by such Person; and structured
notes, derivative financial instruments and other similar instruments or
contracts owned by such Person.
     “LC Fee” is defined in Section 2.19.4.
     “LC Issuer” means JPMorgan Chase Bank, National Association, in its
capacity as issuer of Facility LCs hereunder, and any other Lender who issues a
Facility LC hereunder upon the

11



--------------------------------------------------------------------------------



 



written request of the Borrower with the approval of the Administrative Agent
(such approval not to be withheld or delayed unreasonably).
     “LC Obligations” means, at any time, the sum, without duplication, of
(i) the aggregate undrawn stated amount available under all Facility LCs
outstanding at such time plus (ii) the aggregate unpaid amount at such time of
all Reimbursement Obligations.
     “LC Payment Date” is defined in Section 2.19.5.
     “Lenders” means the lending institutions listed on the signature pages of
this Agreement and their respective branches, affiliates, successors and
assigns. Unless otherwise specified, the term “Lenders” includes JPMorgan Chase
Bank, National Association in its capacity as Swing Line Lender.
     “Lending Installation” means, with respect to a Lender or the
Administrative Agent, the office, branch, subsidiary or affiliate of such Lender
or the Administrative Agent with respect to each Agreed Currency listed on
Schedule 4 or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.21.
     “Letter of Credit” of a Person means a letter of credit or similar
instrument which is issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.
     “Leverage Ratio” means the ratio of Consolidated Funded Indebtedness to
Adjusted EBITDA.
     “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or similar preferential arrangement of any
kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any conditional sale, Capitalized Lease or other title
retention agreement).
     “Loan” means a Revolving Loan or a Swing Line Loan.
     “Loan Documents” means this Agreement, the Facility LC Applications, the
Subsidiary Guarantee Agreements and any Notes issued pursuant to Section 2.16.
     “Mandatory Cost” is described in Schedule 5.
     “Material Adverse Effect” means a material adverse effect on (i) the
business, Property or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole, or (ii) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent, the LC
Issuer or the Lenders thereunder.
     “Material Indebtedness” means Indebtedness in an outstanding principal
amount of $20,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than U.S. dollars).

12



--------------------------------------------------------------------------------



 



     “Material Indebtedness Agreement” means any agreement under which any
Material Indebtedness was created or is governed or which provides for the
incurrence of Indebtedness in an amount which would constitute Material
Indebtedness (whether or not an amount of Indebtedness constituting Material
Indebtedness is outstanding thereunder).
     “Material Plan” is defined in Section 7.11.
     “Modify” and “Modification” are defined in Section 2.19.1.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a Plan maintained pursuant to a collective
bargaining agreement or any other arrangement to which the Borrower or any
member of the Controlled Group is a party to which more than one employer is
obligated to make contributions.
     “National Currency Unit” means the unit of currency (other than a Euro
unit) of each member state of the European Union that participates in the third
stage of Economic and Monetary Union.
     “New Money Credit Event” means with respect to the LC Issuer, any increase
(directly or indirectly) in the LC Issuer’s exposure (whether by way of
additional credit or banking facilities or otherwise, including as part of a
restructuring) to the Borrower or any Governmental Authority in the Borrower’s
or any applicable Letter of Credit beneficiary’s country occurring by reason of
(i) any law, action or requirement of any Governmental Authority in the
Borrower’s or such Letter of Credit beneficiary’s country, or (ii) any request
of a Governmental Authority in respect of external indebtedness of borrowers in
the Borrower’s or such Letter of Credit beneficiary’s country applicable to
banks generally which conduct business with such borrowers, or (iii) any
agreement in relation to clause (i) or (ii), in each case to the extent
calculated by reference to the aggregate Obligations outstanding prior to such
increase.
     “Non-U.S. Lender” is defined in Section 3.5.4.
     “Note” is defined in Section 2.16.
     “Obligations” means all unpaid principal of and accrued and unpaid interest
on all Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Administrative Agent, the LC Issuer or any
indemnified party arising under the Loan Documents.
     “Original Currency” is defined in Section 2.14.2.
     “Other Taxes” is defined in Section 3.5.2.
     “Outstanding Credit Exposure” means, as to any Lender at any time, the sum
of (i) the aggregate principal amount of its Revolving Loans outstanding at such
time, plus (ii) an amount equal to its Pro Rata Share of the LC Obligations at
such time, plus (iii) an amount equal to its Pro Rata Share of the aggregate
principal amount of Swing Line Loans outstanding at such time.

13



--------------------------------------------------------------------------------



 



     “Participants” is defined in Section 12.2.1.
     “Payment Date” means the last day of each calendar quarter.
     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.
     “Permitted Industrial Revenue Bond Liabilities” means liabilities
(including, without limitation, reimbursement obligations on letters of credit)
of the Borrower and its Subsidiaries aggregating not more than $40,000,000 at
any one time outstanding in respect of industrial revenue bond issues
constituting long-term Indebtedness which finance additions to or improvements
in plant, property or equipment of the Borrower or any Subsidiary secured (if at
all) by no Property of the Borrower or any Subsidiary other than the fixed
assets so acquired or improved, replacements thereto and intangible property
related specifically thereto.
     “Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
     “Plan” means a defined benefit pension plan within the meaning of Title IV
of ERISA as to which the Borrower or any member of the Controlled Group may have
any liability.
     “Pricing Schedule” means the Schedule attached hereto identified as such.
     “Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMorgan Chase Bank, National Association or its
parent (which is not necessarily the lowest rate charged by JPMorgan Chase Bank,
National Association or its parent to any customer) changing when and as said
prime rate changes.
     “Pro Forma EBITDA” means, with respect to any Acquisition, the amount of
the Target EBITDA of such Acquisition for the most recent trailing four
(4) fiscal quarter period ending as of the last day of the fiscal quarter
preceding the closing of the Acquisition for which financial statements are
available, adjusted as provided herein. Such amount shall be determined by the
Borrower and shall be subject to the consent of the Administrative Agent (such
consent not to be unreasonably withheld), based upon and derived from financial
information delivered to the Administrative Agent in connection with the
consummation of such Acquisition. In each instance, the historical Target EBITDA
of such target shall be adjusted by: (x) verifiable cost savings attributable to
operating efficiencies reasonably expected to be realized by such Person or
assets so acquired as operated and controlled by the Borrower or by a Subsidiary
of the Borrower (to the extent not already added back into the calculation of
Target EBITDA) and (y) an amount which gives effect to the prorating of any year
end adjustments made to the most recent annual financial statements of such
Person or assets and which should have been accrued during such year in
accordance with GAAP, all of which shall be reasonably determined by the
Borrower, and must be consented to by the Administrative Agent (which consent
will not be unreasonably withheld). After the closing of such Acquisition and
unless otherwise agreed by the Administrative Agent and the Borrower, Pro Forma
EBITDA with respect thereto shall be multiplied by a fraction the numerator of
which is three hundred sixty five (365) less the number of days after the
closing of the Acquisition included in any period for which financial statements
have been delivered and the denominator of which is three hundred sixty five
(365).

14



--------------------------------------------------------------------------------



 



     “Pro Rata Share” means, with respect to a Lender, a portion equal to a
fraction the numerator of which is such Lender’s Commitment and the denominator
of which is the Aggregate Commitment.
     “Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
     “Purchasers” is defined in Section 12.3.1.
     “Rate Management Obligations” means any and all obligations of the Borrower
or any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
     “Rate Management Transaction” means any transaction (including an agreement
with respect thereto) now existing or hereafter entered into between the
Borrower or any Subsidiary and any Lender or Affiliate thereof which is a rate
swap, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.
     “Register” is defined in Section 12.3.4.
     “Regulation D” means Regulation D of the Board as from time to time in
effect and any successor thereto or other regulation or official interpretation
of said Board of Governors relating to reserve requirements applicable to member
banks of the Federal Reserve System.
     “Regulation U” means Regulation U of the Board as from time to time in
effect and any successor or other regulation or official interpretation of said
Board of Governors relating to the extension of credit by banks for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.
     “Reimbursement Obligations” means, at any time, the aggregate of all
obligations of the Borrower then outstanding under Section 2.19 to reimburse the
LC Issuer for amounts paid by the LC Issuer in respect of any one or more
drawings under Facility LCs.
     “Reportable Event” means a reportable event as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event.
     “Reports” is defined in Section 9.6.

15



--------------------------------------------------------------------------------



 



     “Required Lenders” means Lenders in the aggregate having greater than 50%
of the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least a majority of the Aggregate
Outstanding Credit Exposure.
     “Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).
     “S&P” means Standard and Poor’s Ratings Group, a division of The McGraw
Hill Companies, Inc.
     “Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
     “SEC” means the United States Securities and Exchange Commission, together
with any successor agency responsible for the administration and enforcement of
the Securities Act of 1933 and the Exchange Act, as amended from time to time.
     “Section” means a numbered section of this Agreement, unless another
document is specifically referenced.
     “Secured Indebtedness” means any Indebtedness secured by a Lien.
     “Single Employer Plan” means a Plan maintained by the Borrower or any
member of the Controlled Group for employees of the Borrower or any member of
the Controlled Group.
     “Stated Rate” is defined in Section 2.26.
     “Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve percentages shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.
     “Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise

16



--------------------------------------------------------------------------------



 



expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.
     “Subsidiary Guarantee Agreement” means the agreement in the form of
Exhibit F hereto executed by a Subsidiary whereby it acknowledges it is party
thereto as a Guarantor.
     “Substantial Portion” means, (A) for purposes of Section 6.13, Property of
the Borrower and its Subsidiaries which represents more than the lesser of
(i) 25% of the consolidated assets of the Borrower and its Subsidiaries
(determined in accordance with GAAP) or Property which is responsible for more
than 25% of the consolidated net sales of the Borrower and its Subsidiaries, in
either case, in any fiscal year during the term of this Agreement or (ii)
$225,000,000 of Property of the Borrower and its Subsidiaries (determined in
accordance with GAAP) during the term of this Agreement and (B) for purposes of
Sections 7.7, 7.8 and 7.9, $225,000,000 of Property of the Borrower and its
Subsidiaries (as determined in accordance with GAAP).
     “Swing Line Borrowing Notice” is defined in Section 2.5.2.
     “Swing Line Commitment” means the obligation of the Swing Line Lender to
make Swing Line Loans up to a maximum principal amount of $20,000,000 at any one
time outstanding.
     “Swing Line Lender” means JPMorgan Chase Bank, National Association or such
other Lender which may succeed to its rights and obligations as Swing Line
Lender pursuant to the terms of this Agreement.
     “Swing Line Loan” means a Loan made available to the Borrower by the Swing
Line Lender pursuant to Section 2.5.
     “Target EBITDA” means, with respect to any Person or assets acquired
pursuant to an Acquisition, for any period, the net income (or loss) of such
Person and its Subsidiaries (or attributable to such assets) calculated on a
consolidated basis for such period in accordance with GAAP plus, to the extent
deducted from revenues in determining the net income (or loss) of such Person
and its Subsidiaries (or attributable to such assets) as described above,
(i) the interest expense of such Person and its Subsidiaries calculated on a
consolidated basis for such period, (ii) provision for taxes,
(iii) depreciation, (iv) amortization, (v) only those synergies or cost savings
that are based on contractual rights and that are fully realized within ninety
(90) days after the consummation of such Acquisition, and (vi) extraordinary
losses incurred other than in the ordinary course of business, minus, to the
extent included in Consolidated Net Income, extraordinary gains realized other
than in the ordinary course of business.
     “Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings arising out of or relating to the Loan
Documents, the Obligations or any payments made in respect of the Obligations,
and any and all liabilities with respect to the foregoing, but excluding
Excluded Taxes and Other Taxes.
     “Transferee” is defined in Section 12.4.

17



--------------------------------------------------------------------------------



 



     “Type” means, with respect to any Advance, its nature as a Floating Rate
Advance or a Eurocurrency Advance and with respect to any Loan, its nature as a
Floating Rate Loan or a Eurocurrency Loan.
     “Unfunded Liabilities” means the amount (if any) by which the present value
of all vested and unvested accrued benefits under all Single Employer Plans
exceeds the fair market value of all such Plan assets allocable to such
benefits, all determined as of the then most recent valuation date for such
Plans using the actuarial assumptions set forth in Note I to the financial
statements referred to in Section 5.4.
     “Unmatured Default” means an event which but for the lapse of time or the
giving of notice, or both, would constitute a Default.
     “Voting Stock” of any Person means capital stock of any class or classes or
other equity interests (however designated) having ordinary voting power for the
election of directors or similar governing body of such Person, other than stock
or other equity interests (other than directors’ qualifying shares as required
by law) shall be owned by the Borrower and/or one or more of its Wholly-Owned
Subsidiaries.
     “Wholly Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly Owned Subsidiaries
of such Person, or by such Person and one or more Wholly Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
     The foregoing definitions shall be equally applicable to both the singular
and plural forms of the defined terms.
ARTICLE 2.
THE CREDITS
     2.1. Commitment. From and including the date of this Agreement and prior to
the Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to (i) make Advances to the Borrower in
Agreed Currencies and (ii) participate in Facility LCs issued upon the request
of the Borrower, provided that (a) all Floating Rate Advances shall be made in
Dollars and (b) after giving effect to the making of each such Advance and the
issuance of each such Facility LC, such Lender’s Outstanding Credit Exposure
shall not exceed its Pro Rata Share of the Aggregate Commitment. Subject to the
terms of this Agreement, the Borrower may borrow, repay and reborrow at any time
prior to the Facility Termination Date. The Commitments to lend hereunder shall
expire on the Facility Termination Date. The LC Issuer will issue Facility LCs
hereunder on the terms and conditions set forth in Section 2.19.
     2.2. Determination of Dollar Amounts; Termination.
          2.2.1. Determination. The Administrative Agent will determine the
Dollar Amount of:

18



--------------------------------------------------------------------------------



 



  (a)   each Advance to be made hereunder in an Agreed Currency other than
Dollars as of the date three Business Days prior to the Borrowing Date or, if
applicable, date of conversion/continuation of such Advance, and     (b)   all
outstanding Advances on and as of the last Business Day of each quarter and on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a) and (b) is herein described as a
“Computation Date” with respect to each Advance for which a Dollar Amount is
determined on or as of such day. If at any time the Dollar Amount of the sum of
the aggregate principal amount of all outstanding Advances (calculated, with
respect to those Advances denominated in Agreed Currencies other than Dollars,
as of the most recent Computation Date with respect to each such Advance)
exceeds the Aggregate Commitment, the Borrower shall immediately repay Advances
in an aggregate principal amount sufficient to eliminate any such excess.
          2.2.2. Termination. The Aggregate Outstanding Credit Exposure and all
other unpaid Obligations, including without limitation all Swing Line Loans,
shall be paid in full by the Borrower on the Facility Termination Date.
     2.3. Ratable Loans. Each Advance (other than a Swing Line Loan) hereunder
shall consist of Loans made from the several Lenders ratably according to their
Pro Rata Shares.
     2.4. Types of Advances. The Advances may be Floating Rate Advances or
Eurocurrency Advances, or a combination thereof, selected by the Borrower in
accordance with Sections 2.9 and 2.10.
     2.5. Swing Line Loans.
          2.5.1. Amount of Swing Line Loans. Upon the satisfaction of the
conditions precedent set forth in Section 4.2 and, if such Swing Line Loan is to
be made on the date of the initial Advance hereunder, the satisfaction of the
conditions precedent set forth in Section 4.1 as well, from and including the
date of this Agreement and prior to the Facility Termination Date, the Swing
Line Lender agrees, on the terms and conditions set forth in this Agreement, to
make Swing Line Loans to the Borrower from time to time in an aggregate
principal amount not to exceed the Swing Line Commitment, provided that, at
Administrative Agent’s option, the Aggregate Outstanding Credit Exposure shall
not at any time exceed the Aggregate Commitment, and provided further that at no
time shall the sum of (i) the Swing Line Lender’s Pro Rata Share of the Swing
Line Loans, plus (ii) the outstanding Revolving Loans made by the Swing Line
Lender pursuant to Section 2.1, plus (iii) the Swing Line Lender’s Pro Rata
Share of LC Obligations exceed the Swing Line Lender’s Commitment at such time.
Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow Swing Line Loans at any time prior to the Facility Termination Date.

19



--------------------------------------------------------------------------------



 



          2.5.2. Borrowing Notice. The Borrower shall deliver to the
Administrative Agent and the Swing Line Lender irrevocable notice (a “Swing Line
Borrowing Notice”) not later than noon (Chicago time) on the Borrowing Date of
each Swing Line Loan, specifying (i) the applicable Borrowing Date (which date
shall be a Business Day), and (ii) the aggregate amount of the requested Swing
Line Loan, which shall be an amount not less than $100,000. The Swing Line Loans
shall bear interest at the Floating Rate.
          2.5.3. Making of Swing Line Loans. Promptly after receipt of a Swing
Line Borrowing Notice, the Administrative Agent shall notify each Lender by fax,
or other similar form of transmission, of the requested Swing Line Loan. Not
later than 2:00 p.m. (Chicago time) on the applicable Borrowing Date, the Swing
Line Lender shall make available the Swing Line Loan, in funds immediately
available in Chicago, to the Administrative Agent at its address specified
pursuant to Article 13. The Administrative Agent will promptly make the funds so
received from the Swing Line Lender available to the Borrower on the Borrowing
Date at the Administrative Agent’s aforesaid address.
          2.5.4. Repayment of Swing Line Loans. Each Swing Line Loan shall be
paid in full by the Borrower on or before the fifth (5th) Business Day after the
Borrowing Date for such Swing Line Loan. In addition, the Swing Line Lender
(i) may at any time in its sole discretion with respect to any outstanding Swing
Line Loan, or (ii) shall on the fifth (5th) Business Day after the Borrowing
Date of any Swing Line Loan, require each Lender (including the Swing Line
Lender) to make a Revolving Loan in the amount of such Lender’s Pro Rata Share
of such Swing Line Loan (including, without limitation, any interest accrued and
unpaid thereon), for the purpose of repaying such Swing Line Loan. Not later
than noon (Chicago time) on the date of any notice received pursuant to this
Section 2.5.4, each Lender shall make available its required Revolving Loan, in
funds immediately available in Chicago, to the Administrative Agent at its
address specified pursuant to Article 13. Revolving Loans made pursuant to this
Section 2.5.4 shall initially be Floating Rate Advances and thereafter may be
continued as Floating Rate Advances or converted into Eurodollar Advances in the
manner provided in Section 2.10 and subject to the other conditions and
limitations set forth in this Article 2. Unless a Lender notified the Swing Line
Lender, prior to its making any Swing Line Loan, that any applicable condition
precedent set forth in Sections 4.1 or 4.2 had not then been satisfied, such
Lender’s obligation to make Revolving Loans pursuant to this Section 2.5.4 to
repay Swing Line Loans shall be unconditional, continuing, irrevocable and
absolute and shall not be affected by any circumstances, including, without
limitation, (a) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Administrative Agent, the Swing Line
Lender or any other Person, (b) the occurrence or continuance of a Default or
Unmatured Default, (c) any adverse change in the condition (financial or
otherwise) of the Borrower, or (d) any other circumstance, happening or event
whatsoever. In the event that any Lender fails to make payment to the
Administrative Agent of any amount due under this Section 2.5.4, the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Lender hereunder
until the Administrative Agent receives such payment from such Lender or such
obligation is otherwise fully satisfied. In addition to the foregoing, if for
any reason any Lender fails to make payment to the Administrative Agent of any
amount due under this Section 2.5.4, such Lender shall be deemed, at the option
of the Administrative Agent, to have unconditionally and irrevocably purchased
from the Swing Line Lender, without recourse or warranty, an undivided interest
and

20



--------------------------------------------------------------------------------



 



participation in the applicable Swing Line Loan in the amount of such Lender’s
Revolving Loan, and such interest and participation may be recovered from such
Lender together with interest thereon at the Federal Funds Effective Rate for
each day during the period commencing on the date of demand and ending on the
date such amount is received. On the Facility Termination Date, the Borrower
shall repay in full the outstanding principal balance of the Swing Line Loans.
     2.6. Commitment Fee; Reduction and Increase in Aggregate Commitment.
          2.6.1. Commitment Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender, according to its Pro Rata
Share, a Commitment Fee (“Commitment Fee”) at a per annum rate equal to the
Applicable Fee Rate on the daily Available Aggregate Commitment from the date
hereof to and including the Facility Termination Date, payable quarterly in
arrears on the last day of each of March, June, September and December during
the Term hereof and on the Facility Termination Date. Swing Line Loans shall not
count as usage of any Lender’s Commitment for purpose of calculating the
Commitment Fee due hereunder.
          2.6.2. Reduction of Commitment. The Borrower may permanently reduce
the Aggregate Commitment in whole, or in part ratably among the Lenders in
integral multiples of $5,000,000 (or the Approximate Equivalent Amount if
denominated in an Agreed Currency other than Dollars), upon at least one
Business Day’s written notice to the Administrative Agent, which notice shall
specify the amount of any such reduction, provided, however, that the amount of
the Aggregate Commitment may not be reduced below the aggregate principal Dollar
Amount of the then Aggregate Outstanding Credit Exposure. All accrued Commitment
Fees shall be payable on the effective date of any termination of the
obligations of the Lenders to make Credit Extensions hereunder. For purposes of
calculating the Commitment Fee hereunder, the principal amount of each Credit
Extension made in an Agreed Currency other than Dollars shall be at any time the
Dollar Amount of such Credit Extension as determined on the most recent
Computation Date with respect to such Credit Extension.
          2.6.3. Increased Commitment.
               (a) The Borrower, may at any time, by written notice to the
Administrative Agent, propose that the total Commitments hereunder be increased
(each such proposed increase being a “Commitment Increase”), and promptly
thereafter the Administrative Agent shall specify each existing Lender (each an
“Increasing Lender”) and/or each additional lender (each an “Assuming Lender”)
that shall have agreed to an increased or additional Commitment and the date on
which such increase is to be effective (the “Commitment Increase Date”), which
shall be a Business Day at least three Business Days after delivery of such
notice and 30 days prior to the Facility Termination Date; provided that:

  (i)   that the minimum amount of the Commitment of any Assuming Lender, and
the minimum amount of the increase of the Commitment of any Increasing Lender,
as part of such Commitment Increase shall be $5,000,000 or a larger multiple of
$1,000,000;

21



--------------------------------------------------------------------------------



 



  (ii)   immediately after giving effect to such Commitment Increase, the
Aggregate Commitments hereunder shall not exceed $350,000,000;     (iii)   no
Default shall have occurred and be continuing on such Commitment Increase Date
or shall result from the proposed Commitment Increase;     (iv)   the
representations and warranties contained in this Agreement shall be true and
correct on and as of the Commitment Increase Date as if made on and as of such
date (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date).

               (b) The Assuming Lender, if any, shall become a Lender hereunder
as of such Commitment Increase Date and the Commitment of any Increasing Lender
and such Assuming Lender shall be increased as of such Commitment Increase Date;
provided that:

  (i)   the Administrative Agent shall have received on or prior to 9:00 a.m.,
Chicago time, on such Commitment Increase Date a certificate of a duly
authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in this Section 2.6.3 has been
satisfied;     (ii)   with respect to each Assuming Lender, the Administrative
Agent shall have received, on or prior to 9:00 a.m., Chicago time, on such
Commitment Increase Date, an agreement, in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent, pursuant to which
such Assuming Lender shall, effective as of such Commitment Increase Date,
undertake a Commitment, duly executed by such Assuming Lender and the Borrower
and acknowledged by the Administrative Agent; and     (iii)   each Increasing
Lender shall have delivered to the Administrative Agent, on or prior to 9:00
a.m., Chicago time, on such Commitment Increase Date, confirmation in writing
satisfactory to the Administrative Agent as to its increased Commitment, with a
copy of such confirmation to the Borrower.

               (c) Upon its receipt of confirmation from an Increasing Lender
that it is increasing its Commitment hereunder together with the certificate
referred to in Section 2.6.3(b)(i)

22



--------------------------------------------------------------------------------



 



above, the Administrative Agent shall (i) record the information contained
therein in the Register and (ii) give prompt notice thereof to the Borrower.
Upon its receipt of an agreement referred to in Section 2.6.3(b)(ii) above
executed by an Assuming Lender, together with the certificate referred to in
Section 2.6.3(b)(i) above, the Administrative Agent shall, if such agreement has
been completed, (x) accept such agreement, (y) record the information contained
therein in the Register and (z) give prompt notice thereof to the Borrower.
               (d) In the event that the Administrative Agent shall have
received notice from the Borrower as to any agreement with respect to a
Commitment Increase on or prior to the relevant Commitment Increase Date and the
actions provided for in Sections 2.6.3(b)(i) through (b)(ii) above shall have
occurred by 9:00 a.m., Chicago time, on such Commitment Increase Date, the
Administrative Agent shall notify the Lenders (including any Assuming Lenders)
of the occurrence of such Commitment Increase Date promptly on such date by
facsimile transmission or electronic messaging system. On the date of such
Commitment Increase, the Borrower shall (i) prepay the outstanding Advances (if
any) and any Swing Line Loan (if any) in full, (ii) simultaneously borrow new
Advances hereunder in an amount equal to such prepayment, so that, after giving
effect thereto the Advances are held ratably by the Lenders in accordance with
the respect Commitments of such Lenders (after giving effect to such Commitment
Increase and any Lender’s Pro Rata Share of any LC Obligation) and (iii) pay to
the Lenders the amounts, if any, payable under Section 3.4.
     2.7. Minimum Amount of Each Advance. Each Eurocurrency Advance shall be in
a minimum amount of $5,000,000 and in multiples of $1,000,000 if in excess
thereof (or the Approximate Equivalent Amounts if denominated in an Agreed
Currency other than Dollars), and each Floating Rate Advance (other than an
Advance to repay Swing Line Loans) shall be in the minimum amount of $1,000,000
(and in multiples of $500,000 if in excess thereof), provided, however, that any
Floating Rate Advance may be in the amount of the Available Aggregate
Commitment.
     2.8. Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances (other than
Swing Line Loans), or, in a minimum aggregate amount of $1,000,000 or any
integral multiple of $100,000 in excess thereof, any portion of the outstanding
Floating Rate Advances (other than Swing Line Loans) upon one Business Days’
prior notice to the Administrative Agent. The Borrower may at any time pay,
without penalty or premium, all outstanding Swing Line Loans, or, in a minimum
amount of $100,000 and increments of $50,000 in excess thereof, any portion of
the outstanding Swing Line Loans, with notice to the Administrative Agent and
Swing Line Lender by 11:00 a.m. (Chicago time) on the date of repayment. The
Borrower may at any time prior to the last day of the Interest Period, subject
to the payment of any funding indemnification amounts required by Section 3.4
but without penalty or premium, pay all outstanding Eurocurrency Advances or any
portion of the outstanding Eurocurrency Advances upon three Business Days’ prior
notice to the Administrative Agent.
     2.9. Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurocurrency
Advance, the Interest Period and Agreed Currency applicable thereto from time to
time. The Borrower shall give the Administrative Agent irrevocable notice (a
“Borrowing Notice”) not later than 10:00

23



--------------------------------------------------------------------------------



 



a.m. (Chicago time) at least one Business Day before the Borrowing Date of each
Floating Rate Advance, three Business Days before the Borrowing Date for each
Eurocurrency Advance denominated in Dollars and four Business Days before the
Borrowing Date for each Eurocurrency Advance denominated in an Agreed Currency
other than Dollars (provided, however, in the case of each Eurocurrency Advance
to be made by the Lenders from their offices in the United Kingdom, the Borrower
shall also provide telephonic or written notice concurrently to J.P. Morgan
Europe Limited, 125 London Wall, London EC24 5AJ, Attn: Loans Agency, Fax:
44-207-777-2360, Telephone: 44-207-777-2352/2355, Attn: Agency Department),
specifying:

  (a)   the Borrowing Date, which shall be a Business Day, of such Advance,    
(b)   the aggregate amount of such Advance,     (c)   the Type of Advance
selected, and     (d)   in the case of each Eurocurrency Advance, the Interest
Period and Agreed Currency applicable thereto.

     2.10. Conversion and Continuation of Outstanding Advances. Floating Rate
Advances (other than Swing Line Loans) shall continue as Floating Rate Advances
unless and until such Floating Rate Advances are converted into Eurocurrency
Advances pursuant to this Section 2.10 or are repaid in accordance with
Section 2.8. Each Eurocurrency Advance shall continue as a Eurocurrency Advance
until the end of the then applicable Interest Period therefor, at which time:

  (a)   each such Eurocurrency Advance denominated in Dollars shall be
automatically converted into a Floating Rate Advance unless (i) such
Eurocurrency Advance is or was repaid in accordance with Section 2.8 or (ii) the
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurocurrency Advance either continue as a Eurocurrency Advance for the same
or another Interest Period or be converted into a Floating Rate Advance; and    
(b)   each such Eurocurrency Advance denominated in an Agreed Currency other
than Dollars shall automatically continue as a Eurocurrency Advance in the same
Agreed Currency with an Interest Period of one month unless (i) such
Eurocurrency Advance is or was repaid in accordance with Section 2.8 or (ii) the
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurocurrency Advance continue as a Eurocurrency Advance for the same or
another Interest Period.

Subject to the terms of Section 2.10, the Borrower may elect from time to time
to convert all or any part of an Advance of any Type (other than a Swing Line
Loan) into any other Type or Types of Advances denominated in the same or any
other Agreed Currency; provided that any

24



--------------------------------------------------------------------------------



 



conversion of any Eurocurrency Advance shall be made on, and only on, the last
day of the Interest Period applicable thereto. The Borrower shall give the
Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of an Advance or continuation of a Eurocurrency Advance not
later than 10:00 a.m. (Chicago time) at least one Business Day, in the case of a
conversion into a Floating Rate Advance, three Business Days, in the case of a
conversion into or continuation of a Eurocurrency Advance denominated in
Dollars, or four Business Days, in the case of a conversion into or continuation
of a Eurocurrency Advance denominated in an Agreed Currency other than Dollars,
prior to the date of the requested conversion or continuation, specifying:

  (a)   the requested date, which shall be a Business Day, of such conversion or
continuation, and     (b)   the Agreed Currency, amount and Type(s) of
Advance(s) into which such Advance is to be converted or continued and, in the
case of a conversion into or continuation of a Eurocurrency Advance, the
duration of the Interest Period applicable thereto.

     2.11. Method of Borrowing. On each Borrowing Date, each Lender shall make
available its Loan or Loans, if any, (i) if such Loan is denominated in Dollars,
not later than noon, Chicago time, in Federal or other funds immediately
available to the Administrative Agent, in Chicago, Illinois at its address
specified in or pursuant to Article 13 and, (ii) if such Loan is denominated in
an Agreed Currency other than Dollars, not later than noon, local time, in the
city of the Administrative Agent’s Eurocurrency Payment Office for such
currency, in such funds as may then be customary for the settlement of
international transactions in such currency in the city of and at the address of
the Administrative Agent’s Eurocurrency Payment Office for such currency. Unless
the Administrative Agent determines that any applicable condition specified in
Article 4 has not been satisfied, the Administrative Agent will make the funds
so received from the Lenders available to the Borrower at the Administrative
Agent’s aforesaid address. Notwithstanding the foregoing provisions of this
Section 2.11, to the extent that a Loan made by a Lender matures on the
Borrowing Date of a requested Loan, such Lender shall apply the proceeds of the
Loan it is then making to the repayment of principal of the maturing Loan.
     2.12. Changes in Interest Rate, etc. Each Floating Rate Advance (other than
a Swing Line Loan) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
converted from a Eurocurrency Advance into a Floating Rate Advance pursuant to
Section 2.10 to but excluding the date it becomes due or is converted into a
Eurocurrency Advance pursuant to Section 2.10 hereof, at a rate per annum equal
to the Floating Rate for such day. Each Swing Line Loan shall bear interest on
the outstanding principal amount thereof, for each day from and including the
day such Swing Line Loan is made to but excluding the date it is paid, at a rate
per annum equal to the Floating Rate for such day. Changes in the rate of
interest on that portion of any Advance maintained as a Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate.
Each Eurocurrency Advance shall bear interest on the outstanding principal
amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the

25



--------------------------------------------------------------------------------



 



Administrative Agent as applicable to such Eurocurrency Advance based upon the
Borrower’s selections under Sections 2.9 and 2.10 and otherwise in accordance
with the terms hereof. No Interest Period may end after the Facility Termination
Date.
     2.13. Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.9, 2.10 or 2.11, during the continuance of a
Default or Unmatured Default the Required Lenders may, at their option, by
notice to the Borrower, declare that no Advance may be made as, converted into
or continued as a Eurocurrency Advance. During the continuance of a Default the
Required Lenders may, at their option, by notice to the Borrower, declare that
(i) each Eurocurrency Advance shall bear interest for the remainder of the
applicable Interest Period at the rate otherwise applicable to such Interest
Period plus 2% per annum and (ii) each Floating Rate Advance shall bear interest
at a rate per annum equal to the Floating Rate in effect from time to time plus
2% per annum, provided that, during the continuance of a Default under
Section 7.7, the interest rates set forth in clauses (i) and (ii) above shall be
applicable to all Advances without any election or action on the part of the
Administrative Agent or any Lender.
     2.14. Method of Payment. Each Advance shall be repaid and each payment of
interest thereon shall be paid in the currency in which such Advance was made.
All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Administrative
Agent at (except as set forth in the next sentence) the Administrative Agent’s
address specified pursuant to Article 13, or at any other Lending Installation
of the Administrative Agent specified in writing by the Administrative Agent to
the Borrower, by noon (local time) on the date when due and shall (except with
respect to repayments of Swing Line Loans) be applied ratably by the
Administrative Agent among the Lenders. All payments to be made by the Borrower
hereunder in any currency other than Dollars shall be made in such currency on
the date due in such funds as may then be customary for the settlement of
international transactions in such currency for the account of the
Administrative Agent, at its Eurocurrency Payment Office for such currency and
shall be applied ratably by the Administrative Agent among the Lenders. Each
payment delivered to the Administrative Agent for the account of any Lender
shall be delivered promptly by the Administrative Agent to such Lender in the
same type of funds that the Administrative Agent received at, (a) with respect
to Floating Rate Advances and Eurocurrency Advances denominated in Dollars, its
address specified pursuant to Article 13 or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender and
(b) with respect to Eurocurrency Advances denominated in an Agreed Currency
other than Dollars, in the funds received from the Borrower at the address of
the Administrative Agent’s Eurocurrency Payment Office for such currency. The
Administrative Agent is hereby authorized to charge any account of the Borrower
maintained with JPMorgan Chase Bank, National Association or any of its
Affiliates for each payment, in the case of principal, one day after it becomes
due hereunder, in the case of interest, five days after it becomes due hereunder
and, in the case of fees, five days after it becomes due hereunder.
     2.15. Currency Regulations. Notwithstanding the foregoing provisions of
Section 2.14, if, after the making of any Advance in any currency other than
Dollars, currency control or exchange regulations are imposed in the country
which issues such currency with the result that the type of currency in which
the Advance was made (the “Original Currency”) no longer exists or the Borrower
is not able to make payment to the Administrative Agent for the account of the

26



--------------------------------------------------------------------------------



 



Lenders in such Original Currency, then all payments to be made by the Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrower take all
risks of the imposition of any such currency control or exchange regulations.
     2.16. Noteless Agreement; Evidence of Indebtedness.
          2.16.1. Lender’s Records. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the Indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder.
          2.16.2. Administrative Agent’s Records. The Administrative Agent shall
maintain accounts in which it will record (a) the amount of each Loan made
hereunder, the Agreed Currency and Type thereof and the Interest Period with
respect thereto, (b) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and (c) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.
          2.16.3. Prima Facie Evidence. The entries maintained in the accounts
maintained pursuant to Sections 2.16.1 and 2.16.2 above shall be prima facie
evidence of the existence and amounts of the Obligations therein recorded;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Obligations in accordance with their
terms.
          2.16.4. Notes. Any Lender may request that its Loans be evidenced by a
promissory note, or, in the case of the Swing Line Lender, promissory notes
representing its Revolving Loans and Swing Line Loans, respectively,
substantially in the form of Exhibit E, with appropriate changes for notes
evidencing Swing Line Loans (each a “Note”). In such event, the Borrower shall
prepare, execute and deliver to such Lender a Note payable to the order of such
Lender in a form supplied by the Administrative Agent. Thereafter, the Loans
evidenced by such Note and interest thereon shall at all times (prior to any
assignment pursuant to Section 12.3) be represented by one or more Notes payable
to the order of the payee named therein, except to the extent that any such
Lender subsequently returns any such Note for cancellation and requests that
such Loans once again be evidenced as described in Sections 2.16.1 and 2.16.2
above.
     2.17. Telephonic Notices. The Borrower hereby authorizes the Lenders and
the Administrative Agent to extend, convert or continue Advances, effect
selections of Agreed Currencies and Types of Advances and to transfer funds
based on telephonic notices made by any person or persons the Administrative
Agent or any Lender in good faith believes to be acting on behalf of the
Borrower, it being understood that the foregoing authorization is specifically
intended to allow Borrowing Notices and Conversion/Continuation Notices to be
given telephonically. The Borrower agrees to deliver promptly to the
Administrative Agent a written confirmation, if such confirmation is requested
by the Administrative Agent or any Lender, of

27



--------------------------------------------------------------------------------



 



each telephonic notice signed by an Authorized Officer. If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent and the Lenders, the records of the Administrative Agent
and the Lenders shall govern absent manifest error.
     2.18. Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Floating Rate Advance shall be payable on each Payment Date, commencing
with the first such date to occur after the date hereof, on any date on which
the Floating Rate Advance is prepaid, whether due to acceleration or otherwise,
and at maturity. Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Advance converted into a Eurocurrency Advance on a
day other than a Payment Date shall be payable on the date of conversion.
Interest accrued on each Eurocurrency Advance shall be payable on the last day
of its applicable Interest Period, on any date on which the Eurocurrency Advance
is prepaid, whether by acceleration or otherwise, and at maturity. Interest
accrued on each Eurocurrency Advance having an Interest Period longer than three
months shall also be payable on the last day of each three-month interval during
such Interest Period. Interest and commitment fees shall be calculated for
actual days elapsed on the basis of a 360-day year, except for interest on
Floating Rate Advances and Advances denominated in British Pounds Sterling which
shall be calculated for actual days elapsed on the basis of a 365-day year.
Interest shall be payable for the day an Advance is made but not for the day of
any payment on the amount paid if payment is received prior to noon (local time)
at the place of payment. If any payment of principal of or interest on an
Advance shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.
     2.19. Facility LCs.
          2.19.1. Issuance. The LC Issuer hereby agrees, on the terms and
conditions set forth in this Agreement, to issue standby and commercial letters
of credit denominated in Agreed Currencies (each, a “Facility LC”) and to renew,
extend, increase, decrease or otherwise modify each Facility LC (“Modify”, and
each such action a “Modification”), from time to time from and including the
date of this Agreement and prior to the Facility Termination Date upon the
request of the Borrower; provided that immediately after each such Facility LC
is issued or Modified, (i) the aggregate amount of the outstanding LC
Obligations shall not exceed the Dollar Amount of $100,000,000 and (ii) the
Aggregate Outstanding Credit Exposure shall not exceed the Aggregate Commitment;
provided, however, if the LC Issuer is requested to issue Letters of Credit with
respect to a jurisdiction the LC Issuer deems, in its reasonable judgment, may
at any time subject it to a New Money Credit Event or a Country Risk Event, the
Borrower shall, at the request of the LC Issuer, guaranty and indemnify the LC
Issuer against any and all costs, liabilities and losses resulting from such New
Money Credit Event or Country Risk Event, in each case in a form and substance
reasonably satisfactory to the LC Issuer. No Facility LC shall have an expiry
date later than the earlier of (x) the fifth Business Day prior to the Facility
Termination Date unless the Borrower has provided cash collateral as provided in
Section 2.19.12 and (y) two years after its issuance, provided that any Facility
LC may provide for the renewal thereof for additional periods.
          2.19.2. Participations. Upon the issuance or Modification by the LC
Issuer of a Facility LC in accordance with this Section 2.19, the LC Issuer
shall be deemed, without further

28



--------------------------------------------------------------------------------



 



action by any party hereto, to have unconditionally and irrevocably sold to each
Lender, and each Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from the LC Issuer, a
participation in such Facility LC (and each Modification thereof) and the
related LC Obligations in proportion to its Pro Rata Share.
          2.19.3. Notice. Subject to Section 2.19.1, the Borrower shall give the
LC Issuer notice prior to 10:00 a.m. (Chicago time) at least five Business Days
prior to the proposed date of issuance or Modification of each Facility LC,
specifying the beneficiary, the proposed date of issuance (or Modification) and
the expiry date of such Facility LC, and describing the proposed terms of such
Facility LC, the Agreed Currency applicable thereto and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, the
LC Issuer shall promptly notify the Administrative Agent, and the Administrative
Agent shall promptly notify each Lender, of the contents thereof and of the
amount of such Lender’s participation in such proposed Facility LC. The issuance
or Modification by the LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article 4 (the satisfaction of which the LC
Issuer shall have no duty to ascertain), be subject to the conditions precedent
that such Facility LC shall be reasonably satisfactory to the LC Issuer and that
the Borrower shall have executed and delivered such application agreement and/or
such other instruments and agreements relating to such Facility LC as the LC
Issuer shall have reasonably requested (each, a “Facility LC Application”). In
the event of any conflict between the terms of this Agreement and the terms of
any Facility LC Application, the terms of this Agreement shall control.
          2.19.4. LC Fees. The Borrower shall pay to the Administrative Agent,
for the account of the Lenders ratably in accordance with their respective Pro
Rata Shares, with respect to each Facility LC, a one-time letter of credit fee
in an amount equal to the percentage rate per annum identified as the LC Fee in
the Pricing Schedule, applied to the initial stated amount (or, with respect to
a Modification of any such Facility LC which increases the stated amount
thereof, such increase in the stated amount) thereof, such fee to be payable on
the last day of each calendar quarter prior to its expiry date (each such fee
described in this sentence an “LC Fee”). The Borrower shall also pay to the LC
Issuer for its own account (x) at the time of issuance of each Facility LC, a
one-time fronting fee in an amount equal to the lesser of (i) 0.125% of the
initial stated amount (or, with respect to a Modification of any such Facility
LC which increases the stated amount thereof, such increase in the stated
amount) thereof or (ii) an amount agreed to by the LC Issuer, and (y) reasonable
and customary documentary and processing charges in connection with the issuance
or Modification of and draws under Facility LCs in accordance with the LC
Issuer’s standard schedule for such charges as in effect from time to time.
          2.19.5. Administration; Reimbursement by Lenders. Upon receipt from
the beneficiary of any Facility LC of any demand for payment under such Facility
LC, the LC Issuer shall notify the Administrative Agent and the Administrative
Agent shall promptly notify the Borrower and each other Lender as to the amount
to be paid by the LC Issuer as a result of such demand and the proposed payment
date (the “LC Payment Date”). The responsibility of the LC Issuer to the
Borrower and each Lender shall be only to determine that the documents
(including each demand for payment) delivered under each Facility LC in
connection with such presentment shall be in conformity in all material respects
with such Facility LC. The LC Issuer shall endeavor to exercise the same care in
the issuance and administration of the Facility LCs as it does with respect to
letters of credit in which no participations are granted, it being understood

29



--------------------------------------------------------------------------------



 



that in the absence of any gross negligence or willful misconduct by the LC
Issuer, each Lender shall be unconditionally and irrevocably liable without
regard to the occurrence of any Default or any condition precedent whatsoever,
to reimburse the LC Issuer on demand for (i) such Lender’s Pro Rata Share of the
amount of each payment made by the LC Issuer under each Facility LC to the
extent such amount is not reimbursed by the Borrower pursuant to Section 2.19.6
below, plus (ii) interest on the foregoing amount to be reimbursed by such
Lender, for each day from the date of the LC Issuer’s demand for such
reimbursement (or, if such demand is made after 11:00 a.m. (Chicago time) on
such date, from the next succeeding Business Day) to the date on which such
Lender pays the amount to be reimbursed by it, at a rate of interest per annum
equal to the Federal Funds Effective Rate for the first three days and,
thereafter, at a rate of interest equal to the rate applicable to Floating Rate
Advances.
          2.19.6. Reimbursement by Borrower. The Borrower shall be irrevocably
and unconditionally obligated to reimburse the LC Issuer on or before the
applicable LC Payment Date in Dollars the Dollar Amount equal to any amounts to
be paid by the LC Issuer upon any drawing under any Facility LC (or if the LC
Issuer shall elect in its sole discretion by notice to the Borrower, in such
other Agreed Currency paid by the LC Issuer), without presentment, demand,
protest or other formalities of any kind; provided that neither the Borrower nor
any Lender shall hereby be precluded from asserting any claim for direct (but
not consequential) damages suffered by the Borrower or such Lender to the
extent, but only to the extent, caused by (i) the willful misconduct or gross
negligence of the LC Issuer in determining whether a request presented under any
Facility LC issued by it complied with the terms of such Facility LC or (ii) the
LC Issuer’s failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. All such amounts paid by the LC Issuer and remaining unpaid
by the Borrower shall bear interest, payable on demand, for each day until paid
at a rate per annum equal to (x) the rate applicable to Floating Rate Advances
for such day if such day falls on or before the applicable LC Payment Date and
(y) the sum of 2% plus the rate applicable to Floating Rate Advances for such
day if such day falls after such LC Payment Date. The LC Issuer will pay to each
Lender ratably in accordance with its Pro Rata Share all amounts received by it
from the Borrower for application in payment, in whole or in part, of the
Reimbursement Obligation in respect of any Facility LC issued by the LC Issuer,
but only to the extent such Lender has made payment to the LC Issuer in respect
of such Facility LC pursuant to Section 2.19.5. Subject to the terms and
conditions of this Agreement (including without limitation the submission of a
Borrowing Notice in compliance with Section 2.9 and the satisfaction of the
applicable conditions precedent set forth in Article 4), the Borrower may
request an Advance hereunder for the purpose of satisfying any Reimbursement
Obligation.
          2.19.7. Obligations Absolute. The Borrower’s obligations under this
Section 2.19 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuer and
the Lenders that the LC Issuer and the Lenders shall not be responsible for, and
the Borrower’s Reimbursement Obligation in respect of any Facility LC shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, any of its Affiliates, the beneficiary of

30



--------------------------------------------------------------------------------



 



any Facility LC or any financing institution or other party to whom any Facility
LC may be transferred or any claims or defenses whatsoever of the Borrower or of
any of its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. The Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put the LC Issuer or any Lender under any liability to
the Borrower. Nothing in this Section 2.19.7 is intended to limit the right of
the Borrower to make a claim against the LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.19.6.
          2.19.8. Actions of LC Issuer. The LC Issuer shall be entitled to rely,
and shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC Issuer.
The LC Issuer shall be fully justified in failing or refusing to take any action
under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.19, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.
          2.19.9. Indemnification. The Borrower hereby agrees to indemnify and
hold harmless each Lender, the LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses which such
Lender, the LC Issuer or the Administrative Agent may incur (or which may be
claimed against such Lender, the LC Issuer or the Administrative Agent by any
Person whatsoever) by reason of or in connection with the issuance, execution
and delivery or transfer of or payment or failure to pay under any Facility LC
or any actual or proposed use of any Facility LC, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses which the LC Issuer
may incur by reason of or on account of the LC Issuer issuing any Facility LC
which specifies that the term “Beneficiary” included therein includes any
successor by operation of law of the named Beneficiary, but which Facility LC
does not require that any drawing by any such successor Beneficiary be
accompanied by a copy of a legal document, satisfactory to the LC Issuer,
evidencing the appointment of such successor Beneficiary; provided that the
Borrower shall not be required to indemnify any Lender, the LC Issuer or the
Administrative Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of the LC Issuer in determining whether a request
presented under any Facility LC complied with the terms of such Facility LC or
(y) the LC Issuer’s failure to pay under any Facility LC after the presentation
to it of a request strictly complying with the terms and

31



--------------------------------------------------------------------------------



 



conditions of such Facility LC. Nothing in this Section 2.19.9 is intended to
limit the obligations of the Borrower under any other provision of this
Agreement.
          2.19.10. Lenders’ Indemnification. Each Lender shall, ratably in
accordance with its Pro Rata Share, indemnify the LC Issuer, its Affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or the LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that such indemnitees may suffer or incur in connection with
this Section 2.19 or any action taken or omitted by such indemnitees hereunder.
          2.19.11. Rights as a Lender. In its capacity as a Lender, the LC
Issuer shall have the same rights and obligations as any other Lender.
          2.19.12. Cash Collateral. Notwithstanding anything to the contrary
herein or in any application for a Letter of Credit, following the occurrence
and during the continuance of a Default and upon the request of the Required
Lenders or upon payout or termination of this Agreement in full in cash, the
Borrower shall, on the third (3rd) Business Day after it receives Administrative
Agent’s demand or as required pursuant to Section 8.1, deliver to the
Administrative Agent for the benefit of the Lenders and the LC Issuer, cash, or
other collateral of a type reasonably satisfactory to the Required Lenders,
having a value, as reasonably determined by such Lenders, equal to one hundred
five percent (105%) of the aggregate amount of its outstanding L/C Obligations.
Any such collateral shall be held by the Administrative Agent in a separate
interest-bearing account appropriately designated as a cash collateral account
in relation to this Agreement and the Facility LCs (the “Facility LC Collateral
Account”) and retained by the Administrative Agent for the benefit of the
Lenders and the LC Issuer as collateral security for the Borrower’s obligations
in respect of this Agreement and each of the Facility LCs. Such amounts shall be
applied to reimburse the LC Issuer for drawings or payments under or pursuant to
Facility LCs , or if no such reimbursement is required, to payment of such of
the other Obligations as the Administrative Agent shall determine. Amounts
remaining in any Facility LC Collateral Account established pursuant to this
Section 2.19.12 which are not applied to reimburse an LC Issuer for amounts
actually paid or to be paid by such LC Issuer in respect of a Facility LC shall
be returned to the Borrower within one (1) Business Day (after deduction of the
Administrative Agent’s expenses incurred in connection with such Facility LC
Collateral Account).
          2.19.13. Transitional Letters of Credit. Schedule 2.19.13 contains a
schedule of certain Letters of Credit issued for the account of the Borrower
prior to the date of this Agreement pursuant to the Existing Credit Agreement.
Subject to the satisfaction of the applicable conditions contained in
Section 4.1, from and after the date of this Agreement such Letters of Credit
shall be deemed to be Facility LCs issued pursuant to this Section 2.19 for all
purposes hereunder. For purposes of clarification, each term or provision
applicable to the issuance of a Facility LC shall be deemed to include the
deemed issuance of the Letters of Credit listed on Schedule 2.19.13.

32



--------------------------------------------------------------------------------



 



     2.20. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice,
and repayment notice received by it hereunder. The Administrative Agent will
notify each Lender of the interest rate applicable to each Eurocurrency Advance
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.
     2.21. Lending Installations. Each Lender will book its Loans at the
appropriate Lending Installation listed on Schedule 4 or such other Lending
Installation designated by such Lender in accordance with the final sentence of
this Section 2.21. All terms of this Agreement shall apply to any such Lending
Installation and the Loans and any Notes issued hereunder shall be deemed held
by each Lender for the benefit of any such Lending Installation. Each Lender
may, by written notice to the Administrative Agent and the Borrower in
accordance with Article 13, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.
     2.22. Non-Receipt of Funds by the Administrative Agent. Unless the Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of
(i) in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.
     2.23. Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article 2 and Article 4 with respect to any Advance to be made in
any Agreed Currency other than Dollars, if there shall occur on or prior to the
date of such Advance any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which would in the reasonable opinion of the Administrative Agent or the
Required Lenders make it impracticable for the Eurocurrency Loans comprising
such Advance to be denominated in the Agreed Currency specified by the Borrower,
then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, and such Loans shall not be denominated in such Agreed
Currency but shall, except as otherwise set forth in Section 2.14, be made on
such Borrowing Date in Dollars, in an aggregate principal amount equal to the
Dollar Amount of the aggregate principal amount specified in the related
Borrowing Notice or Conversion/Continuation Notice, as the case may be, as
Floating Rate Loans, unless the Borrower notifies the Administrative Agent at
least one Business Day before such date that (i) it

33



--------------------------------------------------------------------------------



 



elects not to borrow on such date or (ii) it elects to borrow on such date in a
different Agreed Currency, as the case may be, in which the denomination of such
Loans would in the opinion of the Administrative Agent and the Required Lenders
be practicable and in an aggregate principal amount equal to the Dollar Amount
of the aggregate principal amount specified in the related Borrowing Notice or
Conversion/Continuation Notice, as the case may be.
     2.24. Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main Chicago office on the Business Day preceding that on which final,
non appealable judgment is given. The obligations of the Borrower in respect of
any sum due to any Lender or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency such Lender or the Administrative Agent (as the
case may be) may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency. If the amount of the
specified currency so purchased is less than the sum originally due to such
Lender or the Administrative Agent, as the case may be, in the specified
currency, the Borrower agrees, to the fullest extent that it may effectively do
so, as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender or the Administrative Agent, as the case may be, against such loss,
and if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 11.2, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.
     2.25. Replacement of Lender. If the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender’s obligation to make or continue, or to convert Floating Rate Advances
into, Eurocurrency Advances shall be suspended pursuant to Section 3.3 or if any
Lender shall have failed to fund its Pro Rata Share of any Advance requested by
the Borrower or to fund a Revolving Loan in order to repay a Swing Line Loan
which such Lender is obligated to fund under the terms of this Agreement or if
any Lender has failed to consent to a waiver or amendment hereto which has
otherwise been consented to by the Required Lenders or would have been approved
had such Lender voted for such waiver or amendment (any such Lender being
referred to herein as an “Affected Lender”), then the Borrower may elect, if
such amounts continue to be charged or such suspension is still effective, to
replace such Affected Lender as a Lender party to this Agreement, provided that
no Default or Unmatured Default shall have occurred and be continuing at the
time of such replacement, and provided further that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Advances and other Obligations due to the Affected Lender
pursuant to an assignment substantially in the form of Exhibit C and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Affected Lender to be

34



--------------------------------------------------------------------------------



 



terminated as of such date and to comply with the requirements of Section 12.3
applicable to assignments, and (ii) the Borrower shall pay to such Affected
Lender in same day funds on the day of such replacement (A) all interest, fees
and other amounts then accrued but unpaid to such Affected Lender by the
Borrower hereunder to and including the date of termination, including without
limitation payments due to such Affected Lender under Sections 3.1, 3.2 and 3.5,
and (B) an amount, if any, equal to the payment which would have been due to
such Lender on the day of such replacement under Section 3.4 had the Loans of
such Affected Lender been prepaid on such date rather than sold to the
replacement Lender.
     2.26. Limitation of Interest. The Borrower, the Administrative Agent and
the Lenders intend to strictly comply with all applicable laws, including
applicable usury laws. Accordingly, the provisions of this Section 2.26 shall
govern and control over every other provision of this Agreement or any other
Loan Document which conflicts or is inconsistent with this Section 2.26, even if
such provision declares that it controls. As used in this Section 2.26, the term
“interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law, provided that, to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest, and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of the Obligations. In no event shall the Borrower or any other Person be
obligated to pay, or any Lender have any right or privilege to reserve, receive
or retain, (a) any interest in excess of the maximum amount of nonusurious
interest permitted under the laws of the State of Illinois or the applicable
laws (if any) of the United States or of any other applicable state, or
(b) total interest in excess of the amount which such Lender could lawfully have
contracted for, reserved, received, retained or charged had the interest been
calculated for the full term of the Obligations at the Highest Lawful Rate. On
each day, if any, that the interest rate (the “Stated Rate”) called for under
this Agreement or any other Loan Document exceeds the Highest Lawful Rate, the
rate at which interest shall accrue shall automatically be fixed by operation of
this sentence at the Highest Lawful Rate for that day, and shall remain fixed at
the Highest Lawful Rate for each day thereafter until the total amount of
interest accrued equals the total amount of interest which would have accrued if
there were no such ceiling rate as is imposed by this sentence. Thereafter,
interest shall accrue at the Stated Rate unless and until the Stated Rate again
exceeds the Highest Lawful Rate when the provisions of the immediately preceding
sentence shall again automatically operate to limit the interest accrual rate.
The daily interest rates to be used in calculating interest at the Highest
Lawful Rate shall be determined by dividing the applicable Highest Lawful Rate
per annum by the number of days in the calendar year for which such calculation
is being made. None of the terms and provisions contained in this Agreement or
in any other Loan Document which directly or indirectly relate to interest shall
ever be construed without reference to this Section 2.21, or be construed to
create a contract to pay for the use, forbearance or detention of money at an
interest rate in excess of the Highest Lawful Rate. If the term of any
Obligation is shortened by reason of acceleration of maturity as a result of any
Default or by any other cause, or by reason of any required or permitted
prepayment, and if for that (or any other) reason any Lender at any time,
including but not limited to, the stated maturity, is owed or receives (and/or
has received) interest in excess of interest calculated at the Highest Lawful
Rate, then and in any such event all of any such excess interest shall be
canceled automatically as of the date of such acceleration, prepayment or other
event which produces the excess, and, if such excess interest has been paid

35



--------------------------------------------------------------------------------



 



to such Lender, it shall be credited pro tanto against the then-outstanding
principal balance of the Borrower’s obligations to such Lender, effective as of
the date or dates when the event occurs which causes it to be excess interest,
until such excess is exhausted or all of such principal has been fully paid and
satisfied, whichever occurs first, and any remaining balance of such excess
shall be promptly refunded to its payor.
ARTICLE 3.
YIELD PROTECTION; TAXES
     3.1. Yield Protection. If, on or after the date of this Agreement, the
adoption of any law or any rule, regulation, policy, guideline or directive by a
Governmental Authority, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
or applicable Lending Installation or the LC Issuer with any request or
directive of any such Governmental Authority, central bank or comparable agency:

  (a)   subjects any Lender or any applicable Lending Installation or the LC
Issuer to any Taxes, or changes the basis of taxation of payments (other than
with respect to Excluded Taxes) to any Lender or the LC Issuer in respect of its
Eurocurrency Loans, Facility LCs or participations therein, or     (b)   imposes
or increases or deems applicable any reserve, assessment, insurance charge,
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender or any applicable Lending
Installation or the LC Issuer (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurocurrency Advances),
or     (c)   imposes any other condition the result of which is to increase the
cost to any Lender or any applicable Lending Installation or the LC Issuer of
making, funding or maintaining its Eurocurrency Loans, or of issuing or
participating in Facility LCs, or reduces any amount receivable by any Lender or
any applicable Lending Installation or the LC Issuer in connection with its
Eurocurrency Loans, Facility LCs or participations therein, or requires any
Lender or any applicable Lending Installation or the LC Issuer to make any
payment calculated by reference to the amount of Eurocurrency Loans, Facility
LCs or participations therein held or interest or LC Fees received by it, by an
amount deemed material by such Lender or the LC Issuer as the case may be,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, of making
or maintaining its Eurocurrency Loans or Commitment or of issuing or
participating in Facility LCs or to reduce the return received by such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, in
connection with such Eurocurrency Loans, Commitment, Facility LCs or
participations therein, then, within 15 days of demand by such Lender, or the LC
Issuer, as the case may be, the

36



--------------------------------------------------------------------------------



 



Borrower shall pay such Lender or the LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the LC Issuer, as
the case may be, for such increased cost or reduction in amount received.
     3.2. Changes in Capital Adequacy Regulations. If a Lender or the LC Issuer
reasonably determines the amount of capital required or expected to be
maintained by such Lender or the LC Issuer, any Lending Installation of such
Lender or the LC Issuer, or any corporation controlling such Lender or the LC
Issuer is increased as a result of a Change, then, within 15 days of demand by
such Lender or the LC Issuer, the Borrower shall pay such Lender or the LC
Issuer the amount necessary to compensate for any shortfall in the rate of
return on the portion of such increased capital which such Lender or the LC
Issuer reasonably determines is attributable to this Agreement, its Outstanding
Credit Exposure or its Commitment to make Loans and issue or participate in
Facility LCs, as the case may be, hereunder (after taking into account such
Lender’s or the LC Issuer’s policies as to capital adequacy). “Change” means
(i) any change after the date of this Agreement in the Risk Based Capital
Guidelines or (ii) any adoption of or change in any other law, rule, regulation,
policy, guideline, interpretation, or directive by a Governmental Authority
after the date of this Agreement which affects the amount of capital required or
expected to be maintained by any Lender or the LC Issuer or any Lending
Installation or any corporation controlling any Lender, the LC Issuer or any
Lending Installation. “Risk Based Capital Guidelines” means (i) the risk based
capital guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.
     3.3. Availability of Types of Advances. If any Lender determines that
maintenance of its Eurocurrency Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation or directive of a Governmental
Authority or if the Required Lenders determine that (i) deposits of a type,
currency and maturity appropriate to match fund Eurocurrency Advances are not
available or (ii) the interest rate applicable to Eurocurrency Advances does not
accurately reflect the cost of making or maintaining Eurocurrency Advances, then
the Administrative Agent shall suspend the availability of Eurocurrency Advances
and require any affected Eurocurrency Advances to be repaid or converted to
Floating Rate Advances, subject to the payment of any funding indemnification
amounts required by Section 3.4.
     3.4. Funding Indemnification. If any payment of a Eurocurrency Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurocurrency
Advance is not made on the date specified by the Borrower for any reason other
than default by the Lenders, the Borrower will indemnify each Lender for any
loss or cost incurred by it resulting therefrom, including, without limitation,
any loss or cost in liquidating or employing deposits acquired to fund or
maintain such Eurocurrency Advance.
     3.5. Taxes.

37



--------------------------------------------------------------------------------



 



          3.5.1. No Offset for Taxes. All payments by the Borrower to or for the
account of any Lender, the LC Issuer or the Administrative Agent hereunder or
under any Note or Facility LC Application shall be made free and clear of and
without deduction for any and all Taxes. If the Borrower shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder to any
Lender, the IC Issuer or the Administrative Agent, (a) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.5) such
Lender, the LC Issuer or the Administrative Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (b) the Borrower shall make such deductions, (c) the Borrower shall pay
the full amount deducted to the relevant authority in accordance with applicable
law and (d) the Borrower shall furnish to the Administrative Agent the original
copy of a receipt evidencing payment thereof within 30 days after such payment
is made.
          3.5.2. Payment of Other Taxes. In addition, the Borrower hereby agrees
to pay any present or future stamp or documentary taxes and any other excise or
property taxes, charges or similar levies which arise from any payment made
hereunder or under any Note or Facility LC Application or from the execution or
delivery of, or otherwise with respect to, this Agreement or any Note or
Facility LC Application (“Other Taxes”).
          3.5.3. Tax Indemnity. The Borrower hereby agrees to indemnify the
Administrative Agent, the LC Issuer and each Lender for the full amount of Taxes
or Other Taxes (including, without limitation, any Taxes or Other Taxes imposed
on amounts payable under this Section 3.5) paid by the Administrative Agent, the
LC Issuer or such Lender as a result of its Commitment, any Loans made by it
hereunder, or otherwise in connection with its participation in this Agreement
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto. Payments due under this indemnification shall be made
within 30 days of the date the Administrative Agent, the LC Issuer or such
Lender makes demand therefor pursuant to Section 3.6.
          3.5.4. Non-U.S. Lenders. Each Lender that is not incorporated under
the laws of the United States of America or a state thereof (each a “Non-U.S.
Lender”) agrees that it will, not more than ten Business Days after the date of
this Agreement, (i) deliver to the Administrative Agent two duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI,
certifying in either case that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, and (ii) deliver to the Administrative Agent a United States
Internal Revenue Form W-8 or W-9, as the case may be, and certify that it is
entitled to an exemption from United States backup withholding tax. Each
Non-U.S. Lender further undertakes to deliver to each of the Borrower and the
Administrative Agent (x) renewals or additional copies of such form (or any
successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Administrative
Agent. All forms or amendments described in the preceding sentence shall certify
that such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, unless an
event (including without limitation any change in treaty, law or regulation) has
occurred prior to the date on which any

38



--------------------------------------------------------------------------------



 



such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Lender from duly completing and
delivering any such form or amendment with respect to it and such Lender advises
the Borrower and the Administrative Agent that it is not capable of receiving
payments without any deduction or withholding of United States federal income
tax.
          3.5.5. Exception to Tax Indemnity. For any period during which a
Non-U.S. Lender has failed to provide the Borrower with an appropriate form
pursuant to Section 3.5.4, above (unless such failure is due to a change in
treaty, law or regulation, or any change in the interpretation or administration
thereof by any governmental authority, occurring subsequent to the date on which
a form originally was required to be provided), such Non-U.S. Lender shall not
be entitled to indemnification under this Section 3.5 with respect to Taxes
imposed by the United States; provided that, should a Non-U.S. Lender which is
otherwise exempt from or subject to a reduced rate of withholding tax become
subject to Taxes because of its failure to deliver a form required under
Section 3.5.4, above, the Borrower shall take such steps as such Non-U.S. Lender
shall reasonably request to assist such Non-U.S. Lender to recover such Taxes.
          3.5.6. Additional Documentation. Any Lender that is entitled to an
exemption from or reduction of withholding tax with respect to payments under
this Agreement or any Note pursuant to the law of any relevant jurisdiction or
any treaty shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate.
          3.5.7. Administrative Agent Indemnification. If the U.S. Internal
Revenue Service or any other governmental authority of the United States or any
other country or any political subdivision thereof asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered or
properly completed, because such Lender failed to notify the Administrative
Agent of a change in circumstances which rendered its exemption from withholding
ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax, withholding therefor, or otherwise, including
penalties and interest, and including taxes imposed by any jurisdiction on
amounts payable to the Administrative Agent under this subsection, together with
all costs and expenses related thereto (including attorneys fees and time
charges of attorneys for the Administrative Agent, which attorneys may be
employees of the Administrative Agent). The obligations of the Lenders under
this Section 3.5.7 shall survive the payment of the Obligations and termination
of this Agreement.
     3.6. Alternate Lending Installations; Lender Statements; Survival of
Indemnity. To the extent reasonably possible, each Lender shall designate an
alternate Lending Installation with respect to its Eurocurrency Loans to reduce
any liability of the Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or
to avoid the unavailability of Eurocurrency Advances under Section 3.3, so long
as such designation is not, in the judgment of such Lender, disadvantageous to
such Lender. Each Lender shall deliver a written statement of such Lender to the
Borrower (with a copy to the Administrative Agent) as to the amount due, if any,
under Section 3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth in
reasonable detail the calculations upon which such

39



--------------------------------------------------------------------------------



 



Lender determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurocurrency Loan shall be calculated
as though each Lender funded its Eurocurrency Loan through the purchase of a
deposit of the type, currency and maturity corresponding to the deposit used as
a reference in determining the Eurocurrency Rate applicable to such Loan,
whether in fact that is the case or not. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Borrower of such written statement. The obligations
of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of
the Obligations and termination of this Agreement.
ARTICLE 4.
CONDITIONS PRECEDENT
     4.1. Initial Credit Extension. The Lenders shall not be required to make
the initial Credit Extension hereunder unless the Borrower has furnished to the
Administrative Agent with sufficient copies for the Lenders:
          (a) Copies of the certificate of incorporation (or analogous
organizational document(s)) of each of the Borrower and each Guarantor, together
with all amendments, and a certificate of good standing, each certified by the
appropriate governmental officer in its jurisdiction of incorporation;
          (b) Copies, certified by the Secretary or Assistant Secretary of each
of the Borrower and each Guarantor, of its respective bylaws and of its Board of
Directors’ resolutions and of resolutions or actions of any other body
authorizing the execution of the Loan Documents to which the Borrower or such
Guarantor (as applicable) is a party (or analogous documents);
          (c) An incumbency certificate, executed by the Secretary or Assistant
Secretary of each of the Borrower and each Guarantor, which shall identify by
name and title and bear the signatures of the Authorized Officers and any other
officers of the Borrower or such Guarantor authorized to sign the Loan Documents
to which the Borrower is a party, upon which certificate the Administrative
Agent and the Lenders shall be entitled to rely until informed of any change in
writing by the Borrower;
          (d) A written opinion of the Borrower’s and Guarantors’ counsel,
addressed to the Lenders, in substantially the form of Exhibit A;
          (e) A certificate, signed by the Chief Financial Officer of the
Borrower, stating that on the initial Credit Extension Date no Default or
Unmatured Default has occurred and is continuing;
          (f) Any Notes requested by a Lender pursuant to Section 2.16 payable
to the order of each such requesting Lender;
          (g) Written money transfer instructions, in substantially the form of
Exhibit D, addressed to the Administrative Agent and signed by an Authorized
Officer, together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested;

40



--------------------------------------------------------------------------------



 



          (h) If the initial Credit Extension will be the issuance of a Facility
LC, a properly completed Facility LC Application;
          (i) The insurance certificate described in Section 5.19;
          (j) The Administrative Agent shall have determined that (a) since
December 2, 2006, there has been no material adverse change or disruption in
primary or secondary loan syndication markets, financial markets or in capital
markets generally that would be likely to impair materially syndication of the
Loans hereunder and (b) the Borrower has fully cooperated with the
Administrative Agent’s syndication efforts including, without limitation, by
providing the Administrative Agent with information regarding the Borrower’s
operations and prospects and such other information as the Administrative Agent
reasonably deems necessary to successfully syndicate the Loans hereunder;
          (k) Evidence that (i) the Borrower shall have paid in full all
principal of and interest accrued on the outstanding loans under the Existing
Credit Agreement and all fees, expenses and other amounts owing by the Borrower
thereunder and (ii) the Commitments (as defined in the Existing Credit
Agreement) have terminated; and
          (l) Such other documents as any Lender or its counsel may have
reasonably requested.
     4.2. Each Credit Extension. The Lenders shall not (except as otherwise set
forth in Section 2.5.4 with respect to Revolving Loans for the purpose of
repaying Swing Line Loans) be required to make any Credit Extension unless on
the applicable Credit Extension Date:
          (a) There exists no Default or Unmatured Default;
          (b) The representations and warranties contained in Article 5
(exclusive of Section 5.5) are true and correct as of such Credit Extension Date
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct on and as of such earlier date; and
          (c) All legal matters incident to the making of such Credit Extension
shall be reasonably satisfactory to the Lenders and their counsel.
          (d) Each Borrowing Notice, Swing Line Borrowing Notice or request for
issuance of a Facility LC, as the case may be, with respect to each such Credit
Extension shall constitute a representation and warranty by the Borrower and
each Guarantor that the conditions contained in Sections 4.2(a) and 4.2(b) have
been satisfied. Any Lender may require a duly completed compliance certificate
confirming the foregoing in substantially the form of Exhibit B as a condition
to making a Credit Extension.
ARTICLE 5.
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Lenders that:

41



--------------------------------------------------------------------------------



 



     5.1. Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, limited liability company or limited partnership (or, in the case
of Foreign Subsidiaries, similar type of Person), duly and properly incorporated
or organized, as the case may be, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization. Each of the
Borrower and its Subsidiaries is qualified to do business in, and is in good
standing in, every jurisdiction were such qualification is required, except
where the failure to be so qualified or in good standing could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.
     5.2. Authorization and Validity. The Borrower has the power and authority
and legal right to execute and deliver the Loan Documents and to perform its
obligations thereunder. The execution and delivery by the Borrower of the Loan
Documents and the performance of its obligations thereunder have been duly
authorized by proper corporate proceedings, and the Loan Documents to which the
Borrower is a party constitute legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their terms, except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.
     5.3. No Conflict; Government Consent. Neither the execution and delivery by
the Borrower of the Loan Documents, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate
(i) any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on the Borrower or any of its Subsidiaries or (ii) the Borrower’s
or any Subsidiary’s articles or certificate of incorporation, bylaws or other
applicable organizational documents, or (iii) the provisions of any indenture or
material instrument or agreement to which the Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder (other than
violations or defaults that could not reasonably be expected to have a Material
Adverse Effect), or result in, or require, the creation or imposition of any
Lien in, of or on the Property of the Borrower or a Subsidiary pursuant to the
terms of any such indenture, instrument or agreement. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by the Borrower or any of its Subsidiaries, is required to
be obtained by the Borrower or any of its Subsidiaries in connection with the
execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by the Borrower of the Obligations or the
legality, validity, binding effect or enforceability of any of the Loan
Documents.
     5.4. Financial Statements. The Borrower has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, shareholders’
equity and cash flows as of and for the fiscal year ended December 2, 2006,
reported on by its independent public accountants. Such financial statements
present fairly, in all material respects, the consolidated financial condition
and results of operations and cash flows of the Borrower and its Subsidiaries as
of such dates and for such periods in accordance with GAAP consistently applied.

42



--------------------------------------------------------------------------------



 



     5.5. Material Adverse Change. Since December 2, 2006 there has been no
change in the business, Property or condition (financial or otherwise) of the
Borrower and its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect.
     5.6. Taxes. The Borrower and its Subsidiaries have filed all United States
federal tax returns and all other material tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any of its Subsidiaries, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with GAAP consistently applied and as
to which no Lien exists. The United States income tax returns of the Borrower
and its Subsidiaries have been audited by the Internal Revenue Service through
the fiscal year ended December 3, 2005. No tax Liens have been filed and no
material claims are being asserted with respect to any such taxes. The charges,
accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of any taxes or other governmental charges are adequate.
     5.7. Litigation and Contingent Obligations. Except as disclosed in the
Borrower’s Annual Report on Form 10-K for the fiscal year ended December 2,
2006, and in Schedule 5.7, there is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the knowledge of any of
their officers, threatened against or affecting the Borrower or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of any Credit
Extensions. Other than any liability incident to any litigation, arbitration or
proceeding which (i) could not reasonably be expected to have a Material Adverse
Effect or (ii) is set forth on Schedule 5.7, the Borrower has no material
Contingent Obligations not provided for or disclosed in the financial statements
referred to in Section 5.4.
     5.8. Subsidiaries. Schedule 1 contains an accurate list of all Subsidiaries
of the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective capital
stock or other ownership interests owned by the Borrower or other Subsidiaries.
All of the issued and outstanding shares of capital stock or other ownership
interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non assessable. The Domestic Subsidiaries having total
assets of not less than 95% of the total assets of all Domestic Subsidiaries are
Guarantors.
     5.9. ERISA. At December 1, 2007, the Unfunded Liabilities of all Single
Employer Plans did not in the aggregate exceed $30,000,000. Neither the Borrower
nor any other member of the Controlled Group has incurred, or is reasonably
expected to incur, any withdrawal liability to Multiemployer Plans which could
reasonably be expected to have a Material Adverse Effect. Each Plan complies in
all material respects with all applicable requirements of law and regulations,
no Reportable Event has occurred with respect to any Plan, neither the Borrower
nor any other member of the Controlled Group has withdrawn from any Plan or
initiated steps to do so, and no steps have been taken to terminate any Plan,
and each Plan that is intended to be qualified under Section 401(a) of the Code
has been determined by the Internal Revenue Service to be so qualified.

43



--------------------------------------------------------------------------------



 



     5.10. Accuracy of Information. No written information, exhibit or report
furnished by the Borrower or any of its Subsidiaries to the Administrative Agent
or to any Lender in connection with the negotiation of, or compliance with, the
Loan Documents contained any material misstatement of fact or omitted to state a
material fact necessary to make the statements contained therein not misleading
(it being understood that with respect to projections, such projections are good
faith estimates based on assumptions believed to be reasonable by the Borrower
at the time of delivery of such projections to the Administrative Agent and the
Lenders and that no assurances can be given that the results set forth in the
projections will actually be obtained).
     5.11. [Reserved.]
     5.12. Material Agreements. Neither the Borrower nor any Subsidiary is a
party to any agreement or instrument or subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (ii) any
Material Indebtedness Agreement.
     5.13. Compliance With Laws. The Borrower and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.
     5.14. Ownership of Properties. Except as set forth on Schedule 2, on the
date of this Agreement, the Borrower and its Subsidiaries will have good title,
free of all Liens other than those permitted by Section 6.15, to all material
Property and assets reflected in the Borrower’s most recent consolidated
financial statements provided to the Administrative Agent as owned by the
Borrower and its Subsidiaries, other than defects in title that could not
reasonably be expected to have a Material Adverse Effect.
     5.15. Prohibited Transactions. Neither the execution of this Agreement nor
the making of Credit Extensions hereunder gives rise to a prohibited transaction
within the meaning of Section 406 of ERISA or Section 4975 of the Code.
     5.16. Environmental Matters. In the ordinary course of its business, the
officers of the Borrower consider and evaluate the effect of Environmental Laws
upon in the operation of the Borrower’s and each of the Borrower’s Subsidiary’s
businesses and periodically evaluate compliance by Borrower and each Subsidiary
with all applicable Environmental Laws. On the basis of such consideration and
evaluation, and taking into account environmental insurance coverage obtained by
the Borrower, Borrower has concluded that Environmental Laws cannot reasonably
be expected to have a Material Adverse Effect. Except as disclosed in
Schedule 5.16 and except with respect to any other matters that, individually or
in the aggregate, and taking into account environmental insurance coverage
obtained by the Borrower, could not reasonably be

44



--------------------------------------------------------------------------------



 



expected to result in a Material Adverse Effect, neither the Borrower nor any of
its Subsidiaries (i) has failed to comply in any material respect with any
Environmental Law or to obtain, maintain or comply with any material permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received written notice of any
claim with respect to any Environmental Liability, (iv) has received written
notice that any of its operations are not in material compliance with the
requirements of applicable Environmental Laws or are the subject of any Federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any Hazardous Material or (v) knows of any basis for any
material Environmental Liability not covered by environmental insurance
benefiting the Borrower.
     5.17. Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
     5.18. Post Retirement Benefits. The present value of the expected cost of
post retirement medical and insurance benefits payable by the Borrower and its
Subsidiaries to its employees and former employees, as determined in accordance
with GAAP, does not exceed $15,000,000, except for the amount of any
post-retirement medical and insurance benefit obligations assumed by the
Borrower or one of its Subsidiaries in connection with acquisitions permitted
under this Agreement which, when aggregated with the other post-retirement
medical and insurance benefit obligations to which the Borrower and its
Subsidiaries are subject, could not reasonably be expected to have a Material
Adverse Effect.
     5.19. Insurance. The Borrower will insure and keep insured, and will cause
each of its Subsidiaries to insure and keep insured, with good and responsible
insurance companies, all material insurable Property owned by it of a character
and to the extent usually insured (subject to self insured retentions and
deductibles) in accordance with reasonable business practices as determined in
good faith by management of the Borrower. To the extent usually insured against
(subject to self-insured retentions and deductibles) in accordance with
reasonable business practices as determined in good faith by management of the
Borrower, the Borrower will also insure, and cause each of its Subsidiaries to
insure other hazards and risks (including employers’ and public and product
liability risks) with good and responsible insurance companies. The certificate
signed by the Chief Executive Officer or Chief Financial Officer of the
Borrower, that attests to the existence of, and summarizes, the property and
casualty insurance program carried by the Borrower with respect to itself and
its Subsidiaries and that has been furnished by the Borrower to the
Administrative Agent and the Lenders, is complete and accurate in all material
respects. This summary includes the insurer’s or insurers’ name(s), policy
number(s), expiration date(s), amount(s) of coverage, type(s) of coverage, and
deductibles. This summary also includes similar information, and describes any
reserves, relating to any self insurance program that is in effect.
ARTICLE 6.
COVENANTS
     During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing:

45



--------------------------------------------------------------------------------



 



     6.1. Financial Reporting. The Borrower will, and will cause each of its
Subsidiaries to, maintain books and records including a system of accounting
established and administered in accordance with sound business practices to
permit preparation of financial statements in accordance with GAAP, and the
Borrower will furnish to the Lenders:
          (a) Within 90 days after the close of each of its fiscal years, (or
such lesser number of days within which the Borrower shall be required to file
(or under the SEC’s Rule 12b-25 or any successor shall be deemed to have timely
filed) its Annual Report on Form 10-K for such fiscal year with the SEC), the
audited consolidated balance sheet and related statements of income,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries as of
the end of and for such year, setting forth in each case in comparative form the
figures for (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) and certified by the Chief Financial Officer to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.
          (b) Within 45 days after the close of the first three quarterly
periods of each of its fiscal years (or such lesser number of days within which
the Borrower shall be required to file (or under the SEC’s Rule 12b-25 or any
successor shall be deemed to have timely filed) its Quarterly Report on Form
10-Q for such fiscal quarter with the SEC), the unaudited consolidated balance
sheet and related statements of income, shareholders’ equity and cash flows of
the Borrower and its consolidated Subsidiaries as of the end of and for such
fiscal quarter and the then elapsed portion of such fiscal year, setting forth
in each case in comparative form the figures for (or, in the case of the balance
sheet, as of the end of) the same period of the previous fiscal year, all
certified by the Chief Financial Officer of the Borrower as presenting fairly in
all material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes.
          (c) As soon as available, but in any event within 90 days after the
beginning of each fiscal year of the Borrower, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and funds
flow statement) of the Borrower for such fiscal year.
          (d) Together with the financial statements required under
Sections 6.1(a) and (b), a compliance certificate in substantially the form of
Exhibit B signed by its Chief Financial Officer showing the calculations
necessary to determine compliance with this Agreement and stating that no
Default or Unmatured Default exists, or if any Default or Unmatured Default
exists, stating the nature and status thereof.
          (e) As soon as possible and in any event within 10 Business Days after
the Borrower knows that any Reportable Event has occurred with respect to any
Plan, a statement, signed by the chief financial officer of the Borrower,
describing said Reportable Event and the action which the Borrower proposes to
take with respect thereto.

46



--------------------------------------------------------------------------------



 



          (f) As soon as possible and in any event within 10 Business Days after
receipt by the Borrower, a copy of (i) any written notice or claim from a
Governmental Authority to the effect that the Borrower or any of its
Subsidiaries is or may be liable to any Person as a result of the release by the
Borrower, any of its Subsidiaries, or any other Person of any Hazardous
Materials into the environment, (ii) any written notice alleging any violation
of any federal, state or local Environmental Law by the Borrower or any of its
Subsidiaries, and (iii) any notice that Borrower or any Subsidiary is the
subject of an investigation by any governmental or quasi-governmental authority
relating to the use, disposal or treatment of any Hazardous Material or
compliance by Borrower or any Subsidiary with any applicable Environmental Law.
          (g) Promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished.
          (h) Promptly (i) after the filing thereof, copies of all periodic and
other reports, periodic and other certifications of the Chief Executive Officer
and Chief Financial Officer of the Borrower, registration statements and other
publicly available materials filed by the Borrower or any of its Subsidiaries
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of the SEC, or with any national securities exchange (other than
exhibits to any of the foregoing which are too voluminous to furnish and which
are made available by the Borrower or any of its Subsidiaries on EDGAR Online or
such Person’s website and any registration statement on Form S-8 or its
equivalent) and (ii) after the distribution thereof, copies of all financial
statements, reports, proxy statements and other materials distributed by the
Borrower to its shareholders generally.
          (i) Promptly following receipt thereof, a copy of any exception
reports provided by the Borrower’s public accountants.
          (j) Such other information (including non financial information) as
the Administrative Agent or any Lender may from time to time reasonably request.
As to any information contained in materials furnished pursuant to
Section 6.1(h), the Borrower shall not be separately required to furnish such
information under Section 6.1(a) or (b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Section 6.1(a) and (b) at the times specified therein.
Documents required to be delivered pursuant to Section 6.1(a), (b), (g), and (h)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which the Borrower posts such documents, or
provides a link thereto on EDGAR Online, the Borrower’s website or another
website; provided that: (i) if any Lender so requests, the Borrower shall
deliver paper copies of such documents to such Lender until a written request to
cease delivering paper copies is given by the Lender and (ii) the Borrower shall
notify (which may be by facsimile or electronic mail) the Lenders of the posting
of any such documents.
     6.2. Use of Proceeds. The Borrower will, and will cause each Subsidiary to,
use the proceeds of the Credit Extensions to repay existing Indebtedness and for
general corporate purposes and for working capital purposes. The Borrower will
not, nor will it permit any

47



--------------------------------------------------------------------------------



 



Subsidiary to, use any of the proceeds of the Advances to purchase or carry any
“margin stock” (as defined in Regulation U) in violation of Regulation U.
     6.3. Notice of Default. The Borrower will, and will cause each Subsidiary
to, give prompt notice in writing to the Lenders of the occurrence of any
Default or Unmatured Default and of any other development, financial or
otherwise, which could reasonably be expected to have a Material Adverse Effect.
     6.4. Conduct of Business. The Borrower will, and will cause each Subsidiary
to, carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and do
all things necessary to remain duly incorporated or organized, validly existing
and (to the extent such concept applies to such entity) in good standing as a
domestic corporation in its jurisdiction of incorporation or organization, as
the case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted except, in each case, to
the extent that a failure to do so could not reasonably be expected to have a
Material Adverse Effect.
     6.5. Taxes. The Borrower will, and will cause each Subsidiary to, timely
file complete and correct in all material respects United States federal and
applicable material foreign, state and local tax returns required by law and pay
when due all taxes, assessments and governmental charges and levies upon it or
its income, profits or Property, except those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside in accordance with GAAP consistently applied.
     6.6. Insurance. The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts (subject to self-insured retentions and
deductibles) and covering such risks (including employers’ and public and
product liability risks) as are consistent with sound business practice, and the
Borrower will furnish to the Administrative Agent upon request full information
as to the insurance carried.
     6.7. Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws; provided, however, that neither the
Borrower nor any Subsidiary shall be required to comply with any such law,
regulation, ordinance or order if (x) it shall be contesting such law,
regulation, ordinance or order in good faith by appropriate proceedings and
reserves in conformity with GAAP have been provided therefore on the books of
the Borrower or such Subsidiary, as the case may be, or (y) the failure to
comply therewith is not reasonably expected to have, in the aggregate, a
Material Adverse Effect.
     6.8. Maintenance of Properties. Except to the extent that a failure to do
so could not reasonably be expected to have a Material Adverse Effect, the
Borrower will, and will cause each Subsidiary to, do all things necessary to
maintain, preserve, protect and keep its Property in good repair, working order
and condition, and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times; provided, however, that nothing in this
Section 6.8 shall prevent the

48



--------------------------------------------------------------------------------



 



Borrower or a Subsidiary from discontinuing the operation or maintenance of any
such Properties if such discontinuance is, in the reasonable judgment of the
Borrower, desirable in the conduct of its business or the business of its
Subsidiary.
     6.9. Inspection. The Borrower will, and will cause each Subsidiary to,
permit the Administrative Agent and the Lenders, by their respective
representatives and Administrative Agents, to inspect any of the Property, books
and financial records of the Borrower and each Subsidiary, to examine and make
copies of the books of accounts and other financial records of the Borrower and
each Subsidiary, and to discuss the affairs, finances and accounts of the
Borrower and each Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Administrative
Agent or any Lender may designate. The Borrower shall not be liable under
Section 9.6.1 hereof for the cost of any action taken solely under the authority
of this Section unless such action has been taken upon the occurrence and during
the continuation of any Default.
     6.10. Dividends. The Borrower will not, nor will it permit any Subsidiary
to, declare or pay any dividends or make any distributions on its capital stock
(other than dividends payable in its own capital stock) or redeem, repurchase or
otherwise acquire or retire any of its capital stock at any time outstanding or
effect any transaction that has a substantially similar effect, except that
(i) any Subsidiary may declare and pay dividends or make distributions ratably
to the holders of its Equity Interests, (ii) the Borrower may declare and pay
dividends on its capital stock provided that no Default or Unmatured Default
shall exist before or after giving effect to such dividends or be created as a
result thereof; (iii) the Borrower or any Subsidiary may declare and pay
dividends to a partner in any partnership or joint venture as permitted under
Section 6.14; and (iv) pursuant to a open-market stock repurchase program
approved in advance by its Board of Directors, the Borrower may repurchase
Common Stock in an aggregate amount which could not reasonably be expected to
cause a Material Adverse Effect.
     6.11. Secured Indebtedness. The aggregate amount of all Secured
Indebtedness of Borrower and all Subsidiaries shall not equal or exceed at any
time during the term of this Agreement, 30% of Consolidated Net Worth.
     6.12. Merger. The Borrower will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person, except:
          (a) a merger or consolidation of a Domestic Subsidiary or a Foreign
Subsidiary with the Borrower or with a Domestic Subsidiary, or a merger or
consolidation of a Foreign Subsidiary with a Foreign Subsidiary;
          (b) a merger or consolidation of a Domestic Subsidiary (or a transfer
of assets contained therein) with a Foreign Subsidiary; provided, that the total
assets of all Domestic Subsidiaries which are merged into (or whose assets are
transferred to) Foreign Subsidiaries at any time during the term of this
Agreement shall not exceed 30% of the total assets of the Borrower and its
Subsidiaries determined on a consolidated basis on the date of such merger or
transfer; or

49



--------------------------------------------------------------------------------



 



          (c) A merger or consolidation of a Domestic Subsidiary or Foreign
Subsidiary for the purpose of effecting a transaction described in
Section 6.14(f).
     6.13. Sale of Assets. The Borrower will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of its Property to any other
Person, except:
          (a) Sales of inventory in the ordinary course of business, and
dispositions of obsolete, worn-out or other assets no longer used or useful in
the business of the Borrower and its Subsidiaries; or
          (b) Leases, sales or other dispositions of its Property that, together
with all other Property of the Borrower and its Subsidiaries previously leased,
sold or disposed of (other than inventory in the ordinary course of business) as
permitted by this Section, do not constitute a Substantial Portion of the
Property of the Borrower and its Subsidiaries, other than dispositions of
unwanted assets that were acquired in connection with an acquisition, provided
such disposition (i) is completed on fair and reasonable terms no less favorable
to the Borrower or a Subsidiary than the Borrower or such Subsidiary would
obtain in a comparable arms-length transaction and (ii) occurs within a
reasonable period of time after completion of such acquisition.
     6.14. Investments and Acquisitions. The Borrower will not, nor will it
permit any Subsidiary to, make or suffer to exist any Investments (including
without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, or to make any
Acquisition of any Person, except:
          (a) Cash Equivalent Investments;
          (b) Existing Investments in Subsidiaries and other Investments in
existence on the date hereof and described in Schedule 1;
          (c) ownership of stock, obligations or securities received in
settlement of debts (created in the ordinary course of business) owing to the
Borrower or any Subsidiary;
          (d) endorsement of negotiable instruments for collection in the
ordinary course of business;
          (e) loans and advances to (i) non-executive employees in the ordinary
course of business for travel, relocation and similar purposes and
(ii) executive employees in the ordinary course of business for travel;
          (f) acquisitions of all or any substantial part of the assets or
business of or investments in any other joint venture, corporation, partnership
or limited liability company or division thereof engaged in a line of business
reasonably related or complementary to that of the Borrower and its
Subsidiaries, or of a majority of the Voting Stock of such a Person, or of
equity interests in any joint venture, corporation, limited liability company or
partnership which does not become a Subsidiary as a result of such acquisition
but is engaged (or promptly after such acquisition will be engaged) in a line of
business reasonably related or complimentary to that of

50



--------------------------------------------------------------------------------



 



the Borrower and its Subsidiaries, provided that (i) no Default exists or would
exist after giving effect to such acquisition and (ii) the Board of Directors or
other governing body of such joint venture, limited liability company,
corporation or partnership whose Property, or Voting Stock or other interests in
which, are being so acquired has approved the terms of such acquisition;
          (g) liabilities in respect of letters of credit securing Permitted
Industrial Revenue Bond Liabilities and Facility LCs;
          (h) Investments in a Person that, prior to the making of such
Investment, is a Subsidiary and a Guarantor; or
          (i) investments not otherwise permitted under this Section 6.14 in an
aggregate amount not exceeding $50,000,000 at any time during the term of this
Agreement.
     6.15. Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:
          (a) Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP consistently
applied shall have been set aside on its books;
          (b) Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar Liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books;
          (c) Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation;
          (d) Utility easements, building restrictions and such other
encumbrances or charges against or restrictions on real property as are of a
nature commonly existing with respect to properties of a similar character and
which do not in any material way affect the marketability of the same or
materially interfere with the use thereof in the business of the Borrower or its
Subsidiaries;
          (e) Liens existing on the date hereof and described in Schedule 2;
          (f) Liens arising out of judgments or awards against the Borrower or
any Subsidiary, or in connection with surety or appeal bonds in connection with
bonding such judgments or awards, the time for appeal from which or petition for
rehearing of which shall not have expired or with respect to which the Borrower
or such Subsidiary shall be prosecuting an appeal or proceeding for review, and
with respect to which Borrower shall have obtained a stay of execution pending
such appeal of proceeding for review; provided that the aggregate amount of
liabilities (including interest and penalties, if any) of the Borrower and its
Subsidiaries secured by such Liens shall not exceed $20,000,000 at any one time;

51



--------------------------------------------------------------------------------



 



          (g) Liens on Property of a Subsidiary to secure obligations of such
Subsidiary to the Borrower or to another Subsidiary so long as the obligation to
secure is not related to any obligation (other than obligations hereunder) of
the Borrower or such other Subsidiary to any other Person;
          (h) Any extension, renewal or replacement (or successive extension,
renewals or replacements) in whole or in part of any Lien referred to in the
foregoing sections (a) through (g), inclusive, provided that the principal
amount of the Indebtedness or other obligations secured thereby shall not exceed
the principal amount of Indebtedness or other obligations so secured at the time
of such extension, renewal or replacement and that such extension, renewal or
replacement shall be limited to the Property which was subject to the Lien so
extended, renewed or replaced;
          (i) Liens securing Permitted Industrial Revenue Bond Liabilities,
provided that any such Lien shall apply only to the real property and machinery
and equipment comprising the manufacturing facility financed, in whole or in
party, with the proceeds of the applicable Permitted Industrial Revenue Bond;
          (j) Liens on the assets of Persons which become Subsidiaries after the
date of this Agreement; provided that such Liens existed at the time the
respective Person became a Subsidiary and were not created in anticipation
thereof; or
          (k) Liens securing Secured Indebtedness.
     6.16. Affiliates. The Borrower will not, and will not permit any Subsidiary
to, enter into any transaction (including, without limitation, the purchase or
sale of any Property or service) with, or make any payment or transfer to, any
Affiliate except in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than the Borrower or such Subsidiary would obtain in a comparable arms length
transaction; provided, however, that the foregoing shall not apply to
transactions exclusively between and among the Borrower and its Subsidiaries.
     6.17. Letters of Credit and Third-Party Bonds. The Borrower will not, nor
will it permit any Subsidiary to, become liable in respect of any Letter of
Credit or in respect of any third-party bond obtained for purposes of assuring
payment or performance of an obligation of the Borrower or a Subsidiary other
than (a) Permitted Industrial Revenue Bond Liabilities, (b) Facility LCs and (c)
(i) other Letters of Credit, (ii) similar bank guarantees or assurances and
(iii) third-party bond obligations assuring payment or performance of
obligations of the Borrower and its Subsidiaries entered into or incurred in the
ordinary course of business; provided that the aggregate liability of the
Borrower and its Subsidiaries in respect of Letters of Credit, similar bank
guarantees or assurances, third-party bonds and other liabilities incurred in
reliance on clause (c) and outstanding at any one time shall not exceed
$75,000,000.
     6.18. Financial Covenants.
          6.18.1. Interest Coverage Ratio. The Borrower will not permit the
ratio of (i) Consolidated EBIT to (ii) Consolidated Net Interest Expense to be
less than 3.0 to 1.0

52



--------------------------------------------------------------------------------



 



determined as of the end of each of its fiscal quarters for the then most
recently ended period of four consecutive fiscal quarters.
          6.18.2. Leverage Ratio. The Borrower will not permit its Leverage
Ratio to be greater than 3.0 to 1.0 determined as the end of each of its fiscal
quarters for the then most recently ended period of four consecutive fiscal
quarters.
          6.18.3. Adjustments to Financial Ratios. In computing ratios and
amounts for purposes of this Section 6.18, any asset impairment adjustment
required by Statement of Financial Accounting Standards # 141 or #142 (SFAS #141
or SFAS #142) or any adjustment to pension assets required by Statement of
Financial Accounting Standards # 87 (or interpretations or modifications
thereof) resulting in a charge to earnings or a write-down of shareholders’
equity will be added back, in an amount not to exceed $124,000,000, for purposes
of determining whether the Borrower has breached such financial covenants.
     6.19. Existence; Subsidiary Guarantees. The Borrower shall, and shall cause
each of its Subsidiaries to, preserve and maintain its corporate existence;
provided that nothing in this Section shall prevent mergers and consolidations
permitted by Section 6.12 hereof or the discontinuation of the corporate
existence of any Subsidiary if discontinuance of such Subsidiary is desirable in
the conduct of the Borrower’s business; provided that the aggregate assets of
all Subsidiaries whose corporate existence is discontinued during any fiscal
year may not exceed 20% of the consolidated assets of the Borrower and its
Subsidiaries (determined in accordance with GAAP) as of the end of the
immediately preceding fiscal year. As a condition to establishing or acquiring
any Subsidiary and within 45 days after a corporation, joint venture,
partnership or limited liability company otherwise becomes a Subsidiary, unless
the Required Lenders otherwise agree, the Borrower shall (i) notify
Administrative Agent of the creation, acquisition or establishment of each
Subsidiary; (ii) cause such Domestic Subsidiary to execute a Subsidiary
Guarantee Agreement unless such Domestic Subsidiary shall not be required to
become a Guarantor pursuant to the last sentence in Section 5.8; (iii) cause
such Domestic Subsidiary, if so required, to deliver documentation similar to
that described in Sections 4.1(a) through (d) relating to the authorization for,
execution and delivery of, and validity of such Subsidiary’s obligations as a
Guarantor under the Subsidiary Guaranty Agreement, in form and substance
reasonably satisfactory to Administrative Agent; and (iv) if necessary, deliver
an updated Schedule 1 to reflect the new Subsidiary.
     6.20. Change in Fiscal Year. Borrower will not change its fiscal year from
its present basis without the prior written consent of Administrative Agent.
ARTICLE 7.
DEFAULTS
     The occurrence of any one or more of the following events shall constitute
a Default:
     7.1. Any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent under or in connection with this Agreement, any Credit Extension, or any
certificate or information

53



--------------------------------------------------------------------------------



 



delivered in connection with this Agreement or any other Loan Document shall be
materially false on the date as of which made.
     7.2. Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligation within one Business Day after the same becomes due, or
nonpayment of interest upon any Loan or of any commitment fee, LC Fee or other
obligations under any of the Loan Documents within five days after the same
becomes due.
     7.3. The breach by the Borrower of any of the terms or provisions of
Sections 6.2, 6.3, 6.4, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18.1,
6.18.2, or 6.20.
     7.4. The breach by the Borrower (other than a breach which constitutes a
Default under another Section of this Article 7) of any of the terms or
provisions of this Agreement which is not remedied within thirty days after
written notice from the Administrative Agent unless such default, in the
reasonable discretion of the Administrative Agent, materially, adversely and
imminently affects the ability of the Lenders to collect the Obligations, in
which case, such Default shall be cured within five days after written notice
from the Administrative Agent.
     7.5. Any default by the Borrower or any of its Subsidiaries in the
performance of any term, provision or condition contained in any Material
Indebtedness Agreement, or any other event shall occur or condition exist, the
effect of which default, event or condition is to cause, or to permit the
holder(s) of such Material Indebtedness or the lender(s) under any Material
Indebtedness Agreement to cause, such Material Indebtedness to become due prior
to its stated maturity; or any Material Indebtedness of the Borrower or any of
its Subsidiaries shall be declared to be due and payable or required to be
prepaid or repurchased (other than by a regularly scheduled payment) prior to
the stated maturity thereof; or the Borrower or any of its Subsidiaries shall
not pay, or admit in writing its inability to pay, its debts generally as they
become due.
     7.6. There shall occur under any Rate Management Transaction, an early
termination date (as provided for in any agreement with respect to such Rate
Management Transaction) resulting from (a) any default under such agreement as
to which the Borrower or any Subsidiary is the defaulting party (as determined
in accordance with such agreement); or (b) any termination event (as determined
in accordance with such agreement) as to which the Borrower or any Subsidiary is
an affected party (as defined in said agreement), and in either event, the Rate
Management Obligations of the Borrower or such Subsidiary due and payable as a
result thereof is $10,000,000 or more.
     7.7. The Borrower or any of its Subsidiaries shall (a) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (b) make an assignment for the benefit of creditors,
(c) apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (d) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or

54



--------------------------------------------------------------------------------



 



reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(e) take any corporate action to authorize or effect any of the foregoing
actions set forth in this Section 7.7 or (f) fail to contest in good faith any
appointment or proceeding described in Section 7.8.
     7.8. Without the application, approval or consent of the Borrower or any of
its Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in Section 7.7(d)
shall be instituted against the Borrower or any of its Subsidiaries and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 30 consecutive days.
     7.9. Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Subsidiaries which, when taken together with
all other Property of the Borrower and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.
     7.10. The Borrower or any of its Subsidiaries shall fail within 30 days to
pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in excess of $20,000,000 (or the equivalent thereof in
currencies other than U.S. Dollars) in the aggregate, or (ii) nonmonetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgment(s), in any such case,
is/are not stayed on appeal or otherwise being appropriately contested in good
faith.
     7.11. (i) Any Reportable Event shall occur in connection with any Plan;
(ii) the Borrower or any Subsidiary shall file a notice of intent under Title IV
of ERISA to terminate a Plan or Plans having aggregate Unfunded Liabilities of
all Single Employer Plans attributable to the Borrower or any Subsidiary in
excess of $10,000,000 (collectively, a “Material Plan”); (iii) any plan
administrator or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Material Plan;
(iv) a proceeding shall be instituted by a fiduciary of any Material Plan
against the Borrower or any Subsidiary to enforce Section 515 or 4219(c)(5) of
ERISA and such proceeding shall not have been dismissed within 30 days
thereafter; or (v) a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated.
     7.12. Any Change in Control shall occur.
     7.13. The Borrower or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred
withdrawal liability to such Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Borrower or any other member of the Controlled Group as withdrawal liability
(determined as of the date of such notification), could reasonably be expected
to have a Material Adverse Effect.

55



--------------------------------------------------------------------------------



 



     7.14. The Borrower or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA, if as a result of such reorganization or termination the aggregate
annual contributions of the Borrower and the other members of the Controlled
Group (taken as a whole) to all Multiemployer Plans which are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the respective plan years of
each such Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount which could reasonably be
expected to have a Material Adverse Effect.
     7.15. The occurrence of any “default”, as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided.
     7.16. Any Guaranty is not in full force and effect with respect to all
parties thereto, or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of any Guaranty or any Guarantor shall deny that
it has any further liability under any Guaranty to which it is a party or shall
give notice to such effect.
ARTICLE 8.
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
     8.1. Acceleration; Termination of Extensions of Facility LCs.
          8.1.1. If any Default in Section 7.7 occurs with respect to the
Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuer to issue Facility LCs shall automatically
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of the Administrative Agent, the LC Issuer or
any Lender and the Borrower will be and become thereby unconditionally
obligated, without any further notice, act or demand, to pay to the
Administrative Agent an amount equal to the LC Obligations in immediately
available funds, which funds shall be held in the Facility LC Collateral Account
at the Administrative Agent’s office at the address specified pursuant to
Article 13, in the name of such Borrower but under the sole dominion and control
of the Administrative Agent, for the benefit of the Lenders and in which such
Borrower shall have no interest other than as set forth in this Section 8.1. The
Borrower hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Lenders and the LC Issuer, a
security interest in all of the Borrower’s right, title and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations. The Administrative Agent will invest any funds on deposit from
time to time in the Facility LC Collateral Account in certificates of deposit of
JPMorgan Chase Bank, National Association having a maturity not exceeding
30 days or as provided in Section 2.19.12.
          8.1.2. If any other Default occurs, the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) may (a) terminate
or suspend the obligations of

56



--------------------------------------------------------------------------------



 



the Lenders to make Loans hereunder and the obligation and power of the LC
Issuer to issue Facility LCs, or declare the Obligations to be due and payable,
or both, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives and (b) upon notice to the Borrower and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Administrative Agent an amount equal to the LC Obligations, which funds shall be
deposited in the Facility LC Collateral Account.
          8.1.3. The Administrative Agent may at any time or from time to time
while any Default is continuing and after funds are deposited in the Facility LC
Collateral Account, apply such funds to the payment of the Obligations and any
other amounts as shall from time to time have become due and payable by the
Borrower to the Lenders or the LC Issuer under the Loan Documents.
          8.1.4. At any time while any Default is continuing, neither the
Borrower nor any Person claiming on behalf of or through the Borrower shall have
any right to withdraw any of the funds held in the Facility LC Collateral
Account. After all of the Obligations have been indefeasibly paid in full and
the Aggregate Commitment has been terminated, any funds remaining in the
Facility LC Collateral Account shall be returned by the Administrative Agent to
the Borrower or paid to whomever may be legally entitled thereto at such time.
     8.2. Amendments. Subject to the provisions of this Section 8.2, the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrower may enter into agreements supplemental hereto
for the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lenders or the Borrower hereunder or
waiving any Default hereunder; provided, however, that no such supplemental
agreement shall, without the consent of all of the Lenders:
          (a) Extend the final maturity of any Loan, or extend the expiry date
of any Facility LC to a date after the Facility Termination Date or postpone any
regularly scheduled payment of principal of any Loan or forgive all or any
portion of the principal amount thereof or any Reimbursement Obligation related
thereto, or reduce the rate or extend the time of payment of interest or fees
thereon or Reimbursement Obligations related thereto;
          (b) Reduce the percentage specified in the definition of Required
Lenders;
          (c) Extend the Facility Termination Date or reduce the amount or
extend the payment date for, the mandatory payments required under Section 2.2,
or increase the amount of the Aggregate Commitment (except as expressly provided
herein), the Commitment of any Lender hereunder or the commitment to issue
Facility LCs, or permit the Borrower to assign its rights under this Agreement
or release all or substantially all of the Guarantors; or
          (d) Amend this Section 8.2.
In addition, notwithstanding the foregoing, the consent of a Lender to an
amendment (or amendment and restatement) of this Agreement shall not be required
if, upon giving effect to

57



--------------------------------------------------------------------------------



 



such amendment (or amendment and restatement), such Lender shall no longer be a
party to this Agreement (as so amended or amended and restated), the Commitment
of such Lender shall have terminated (but such Lender shall continue to be
entitled to the benefits of Sections 3.1, 3.5 and 9.6 with respect to facts and
circumstances occurring prior to the effective date of such amendment or
amendment and restatement), such Lender shall have no other commitment or other
obligation hereunder and shall have been paid in full all principal, interest
and other amounts owing to it or accrued for its account under this Agreement.
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuer, the Swing
Line Lender or any Swing Line Loans shall be effective without the written
consent of the LC Issuer or the Swing Line Lender, as the case may be. The
Administrative Agent may waive payment of the fee required under Section 12.3.3
without obtaining the consent of any other party to this Agreement.
     8.3. Preservation of Rights. No delay or omission of the Lenders, the LC
Issuer or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and the making of a Credit Extension notwithstanding
the existence of a Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent, the LC Issuer and the Lenders until the Obligations
have been paid in full.
ARTICLE 9.
GENERAL PROVISIONS
     9.1. Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
     9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.
     9.3. Headings. Section headings in the Loan Documents are for convenience
of reference only, and shall not govern the interpretation of any of the
provisions of the Loan Documents.
     9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuer and
the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative

58



--------------------------------------------------------------------------------



 



Agent, the LC Issuer and the Lenders relating to the subject matter thereof
other than those contained in the fee letter described in Section 10.13 which
shall survive and remain in full force and effect during the term of this
Agreement.
     9.5. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or Administrative Agent of any other (except to the extent
to which the Administrative Agent is authorized to act as such). The failure of
any Lender to perform any of its obligations hereunder shall not relieve any
other Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns, provided,
however, that the parties hereto expressly agree that the Arranger shall enjoy
the benefits of the provisions of Sections 9.6, 9.10 and 10.11 to the extent
specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.
     9.6. Expenses; Indemnification.
          9.6.1. Expenses. The Borrower shall reimburse the Administrative Agent
and the Arranger for all reasonable costs, internal charges and out of pocket
expenses (including reasonable attorneys’ fees and time charges of attorneys for
the Administrative Agent, which attorneys may be employees of the Administrative
Agent) paid or incurred by the Administrative Agent or the Arranger in
connection with the preparation, negotiation, execution, delivery, syndication,
distribution (including, without limitation, via the internet), review,
amendment, modification, and administration of the Loan Documents. The Borrower
also agrees to reimburse the Administrative Agent, the Arranger, the LC Issuer
and the Lenders for any costs, internal charges and out of pocket expenses
(including reasonable attorneys’ fees and time charges of attorneys for the
Administrative Agent, the Arranger, the LC Issuer and the Lenders, which
attorneys may be employees of the Administrative Agent, the Arranger, the LC
Issuer or the Lenders) paid or incurred by the Administrative Agent, the
Arranger, the LC Issuer or any Lender in connection with the collection and
enforcement of the Loan Documents. Expenses being reimbursed by the Borrower
under this Section include, without limitation, reasonable costs and expenses
incurred in connection with the Reports described in the following sentence. The
Borrower acknowledges that from time to time JPMorgan Chase Bank, National
Association may prepare and may distribute to the Lenders (but shall have no
obligation or duty to prepare or to distribute to the Lenders) certain audit
reports (the “Reports”) pertaining to the Borrower’s assets for internal use by
JPMorgan Chase Bank, National Association from information furnished to it by or
on behalf of the Borrower, after JPMorgan Chase Bank, National Association has
exercised its rights of inspection pursuant to this Agreement. The
Administrative Agent shall furnish to the Borrower copies of invoices and
billing records relating to all costs and expenses being reimbursed.
          9.6.2. Indemnification. The Borrower hereby agrees to indemnify the
Administrative Agent, the Arranger, the LC Issuer and each Lender, their
respective Affiliates, and each of their directors, officers and employees
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Administrative Agent, the Arranger, the
LC Issuer or any

59



--------------------------------------------------------------------------------



 



Lender or any Affiliate is a party thereto) which any of them may pay or incur
arising out of or relating to this Agreement, the other Loan Documents, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Credit Extension hereunder except to
the extent that they are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the party seeking indemnification; provided, that the
Borrower shall not have any obligation to indemnify the Administrative Agent,
the Arranger, the LC Issuer or any Lender hereunder with respect to any
liabilities arising out of legal proceedings commenced against a Lender by
another Lender or its assignee to the extent such proceedings relate solely to
disputes arising from matters not relating to Borrower or any Subsidiary. The
obligations of the Borrower under this Section 9.6 shall survive the termination
of this Agreement.
     9.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.
     9.8. Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP consistently applied, except
that any calculation or determination which is to be made on a consolidated
basis shall be made for the Borrower and all its Subsidiaries. In the event that
any Accounting Change (as defined below) shall occur and such change results in
a change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Change with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Change as if such Accounting Change had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Change had not occurred. “Accounting Change”
refers to a change in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
     9.9. Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
     9.10. Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders, the LC Issuer and the Administrative Agent on the
other hand shall be solely that of borrower and lender. Neither the
Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have any
fiduciary responsibilities to the Borrower. Neither the Administrative Agent,
the Arranger, the LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations. The Borrower agrees that none of
the Administrative Agent, the

60



--------------------------------------------------------------------------------



 



Arranger, the LC Issuer nor any Lender shall have liability to the Borrower
(whether sounding in tort, contract or otherwise) for losses suffered by the
Borrower in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. None of the
Borrower, the Administrative Agent, the Arranger, the LC Issuer nor any Lender
shall have any liability with respect to, and each of the Borrower, the
Administrative Agent, the Arranger, the LC Issuer and any Lender hereby waives,
releases and agrees not to sue for, any special, indirect, consequential or
punitive damages suffered by any other Party in connection with, arising out of,
or in any way related to the Loan Documents or the transactions contemplated
thereby.
     9.11. Confidentiality. Each Lender agrees to hold any confidential
information which it may receive from the Borrower pursuant to this Agreement in
confidence, except for disclosure (a) to its Affiliates and to other Lenders and
their respective Affiliates, (b) to legal counsel, accountants, and other
professional advisors to such Lender or to a Transferee, (c) to regulatory
officials, (d) to any Person as required by law, regulation, or legal process,
(e) to any Person as required in connection with any legal proceeding to which
such Lender is a party, (f) to such Lender’s direct or indirect contractual
counterparties in swap agreements or to legal counsel, accountants and other
professional advisors to such counterparties and (g) permitted by Section 12.4.
     9.12. Nonreliance. Each Lender hereby represents that it is not relying on
or looking to any margin stock (as defined in Regulation U of the Board) for the
repayment of the Credit Exposure provided for herein.
     9.13. Disclosure. The Borrower and each Lender hereby acknowledge and agree
that JPMorgan Chase Bank, National Association and/or its Affiliates from time
to time may hold investments in, make other loans to or have other relationships
with the Borrower and its Affiliates.
     9.14. USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.
ARTICLE 10.
THE ADMINISTRATIVE AGENT
     10.1. Appointment; Nature of Relationship. JPMorgan Chase Bank, National
Association is hereby appointed by each of the Lenders as its contractual
representative (herein referred to as the “Administrative Agent”) hereunder and
under each other Loan Document, and each of the Lenders irrevocably authorizes
the Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents. The Administrative Agent agrees to act as such contractual

61



--------------------------------------------------------------------------------



 



representative upon the express conditions contained in this Article 10.
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the term “secured party”
as defined in the Illinois Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents. Each of the
Lenders hereby agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.
     10.2. Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.
     10.3. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Lenders or any
Lender for any action taken or omitted to be taken by it or them hereunder or
under any other Loan Document or in connection herewith or therewith except to
the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.
     10.4. No Responsibility for Loans, Recitals, etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article 4,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Unmatured
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrower or any guarantor of any of the Obligations or of any of the
Borrower’s or any such guarantor’s respective Subsidiaries. The Administrative
Agent shall have no duty to disclose to the Lenders information that is not
required to be furnished by the Borrower to the Administrative Agent at such
time, but is voluntarily furnished by the Borrower to the Administrative Agent
(either in its capacity as Administrative Agent or in its individual capacity).

62



--------------------------------------------------------------------------------



 



     10.5. Action on Instructions of Lenders. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the Required Lenders, and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders. The Lenders
hereby acknowledge that the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.
     10.6. Employment of Agents and Counsel. The Administrative Agent may
execute any of its duties as Administrative Agent hereunder and under any other
Loan Document by or through employees, agents, and attorneys in fact and shall
not be answerable to the Lenders, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys in fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent’s duties hereunder and under any other Loan Document.
     10.7. Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.
     10.8. Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (a) for
any amounts not reimbursed by the Borrower for which the Administrative Agent is
entitled to reimbursement by the Borrower under the Loan Documents, (b) for any
other expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including, without limitation, for any
expenses incurred by the Administrative Agent in connection with any dispute
between the Administrative Agent and any Lender or between two or more of the
Lenders) and (c) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents, provided that (y) no Lender shall be liable for any
of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the

63



--------------------------------------------------------------------------------



 



Administrative Agent and (z) any indemnification required pursuant to
Section 10.7 shall, notwithstanding the provisions of this Section 10.8, be paid
by the relevant Lender in accordance with the provisions thereof. The
obligations of the Lenders under this Section 10.8 shall survive payment of the
Obligations and termination of this Agreement.
     10.9. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.
     10.10. Rights as a Lender. In the event the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document with respect to its Commitment and its Loans
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.
     10.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Arranger
or any other Lender and based on the financial statements prepared by the
Borrower and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Arranger or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents.
     10.12. Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and the Borrower,
such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, forty-five days after the retiring Administrative Agent gives notice
of its intention to resign. Upon any such resignation, the Required Lenders
shall have the right to appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent, which successor Administrative Agent shall be
subject to the approval of the Borrower (not to be delayed or withheld
unreasonably) so long as no Default has occurred and is continuing. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders within thirty days after the resigning Administrative Agent’s giving
notice of its intention to resign, then the resigning Administrative Agent may
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent. Notwithstanding the previous sentence, the Administrative Agent may at
any time without the consent of the Borrower or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Administrative

64



--------------------------------------------------------------------------------



 



Agent hereunder. If the Administrative Agent has resigned and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrower shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders. No successor Administrative Agent
shall be deemed to be appointed hereunder until such successor Administrative
Agent has accepted the appointment. Any such successor Administrative Agent
shall be a commercial bank having capital and retained earnings of at least
$100,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning or removed Administrative Agent. Upon the
effectiveness of the resignation of the Administrative Agent, the resigning
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents. After the effectiveness of the
resignation of an Administrative Agent, the provisions of this Article 10 shall
continue in effect for the benefit of such Administrative Agent in respect of
any actions taken or omitted to be taken by it while it was acting as the
Administrative Agent hereunder and under the other Loan Documents. In the event
that there is a successor to the Administrative Agent by merger, or the
Administrative Agent assigns its duties and obligations to an Affiliate pursuant
to this Section 10.12, then the term “Prime Rate” as used in this Agreement
shall mean the prime rate, base rate or other analogous rate of the new
Administrative Agent.
     10.13. Administrative Agent and Arranger Fees. The Borrower agrees to pay
to the Administrative Agent and the Arranger, for their respective accounts, the
fees agreed to by the Borrower, the Administrative Agent and the Arranger
pursuant to that certain letter agreement dated October 26, 2007 or as otherwise
agreed from time to time.
     10.14. Delegation to Affiliates. The Borrower and the Lenders agree that
the Administrative Agent may delegate any of its duties under this Agreement to
any of its Affiliates. Any such Affiliate (and such Affiliate’s directors,
officers, Administrative Agents and employees) which performs duties in
connection with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles 9 and 10.
ARTICLE 11.
SETOFF; RATABLE PAYMENTS
     11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part thereof, shall then be due.
     11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such

65



--------------------------------------------------------------------------------



 



Lender agrees, promptly upon demand, to purchase a portion of the Aggregate
Outstanding Credit Exposure held by the other Lenders so that after such
purchase each Lender will hold its Pro Rata Share of the Aggregate Outstanding
Credit Exposure. If any Lender, whether in connection with setoff or amounts
which might be subject to setoff or otherwise, receives collateral or other
protection for its Obligations or such amounts which may be subject to setoff,
such Lender agrees, promptly upon demand, to take such action necessary such
that all Lenders share in the benefits of such collateral ratably in proportion
to their respective Pro Rata Shares of the Aggregate Outstanding Credit
Exposure. In case any such payment is disturbed by legal process, or otherwise,
appropriate further adjustments shall be made.
ARTICLE 12.
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
     12.1. Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns permitted hereby, except
that (a) the Borrower shall not have the right to assign its rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (b) any assignment by any Lender must be made in compliance with
Section 12.3, and (c) any transfer by participation must be made in compliance
with Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with
Section 12.2.1. The parties to this Agreement acknowledge that clause (b) of
this Section 12.1 relates only to absolute assignments and this Section 12.1
does not prohibit assignments creating security interests, including, without
limitation, (x) any pledge or assignment by any Lender of all or any portion of
its rights under this Agreement and any Note to a Federal Reserve Bank or (y) in
the case of a Lender which is a Fund, any pledge or assignment of all or any
portion of its rights under this Agreement and any Note to its trustee in
support of its obligations to its trustee; provided, however, that no such
pledge or assignment creating a security interest shall release the transferor
Lender from its obligations hereunder unless and until the parties thereto have
complied with the provisions of Section 12.3. The Administrative Agent may treat
the Person which made any Loan or which holds any Note as the owner thereof for
all purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any Note to direct payments relating to such Loan or Note to
another Person. Any assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.
     12.2. Participations.
          12.2.1. Permitted Participants; Effect. Any Lender may at any time
sell to one or more banks or other entities (“Participants”) with the consent of
the Borrower (which shall not be unreasonably withheld) unless a Default shall
occur and is continuing, in which case the Borrower’s consent shall not be
required, participating interests in any Outstanding Credit

66



--------------------------------------------------------------------------------



 



Exposure of such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interest of such Lender under the Loan Documents. In the
event of any such sale by a Lender of participating interests to a Participant,
such Lender’s obligations under the Loan Documents shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, such Lender shall remain the owner of its
Outstanding Credit Exposure and the holder of any Note issued to it in evidence
thereof for all purposes under the Loan Documents, all amounts payable by the
Borrower under this Agreement shall be determined as if such Lender had not sold
such participating interests, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents.
          12.2.2. Voting Rights. Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than any amendment,
modification or waiver with respect to any Credit Extension or Commitment in
which such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 8.2 or of any other Loan Document.
          12.2.3. Benefit of Certain Provisions. The Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in Section 11.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender.
The Borrower further agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.3,
provided that (i) a Participant shall not be entitled to receive any greater
payment under Section 3.1, 3.2 or 3.5 than the Lender who sold the participating
interest to such Participant would have received had it retained such interest
for its own account, and (ii) any Participant not incorporated under the laws of
the United States of America or any State thereof agrees to comply with the
provisions of Section 3.5 to the same extent as if it were a Lender.
     12.3. Assignments.
          12.3.1. Permitted Assignments. Any Lender may at any time assign to
one or more banks or other entities (“Purchasers”) all or any part of its rights
and obligations under the Loan Documents. Such assignment shall be substantially
in the form of Exhibit C or in such other form as may be agreed to by the
parties thereto. Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate of a Lender or an Approved Fund shall either be in an
amount equal to the entire applicable Commitment and Loans of the assigning
Lender or (unless each of the Borrower and the Administrative Agent otherwise
consents) be in an aggregate amount not less than $5,000,000. The amount of the
assignment shall be based on the Commitment or outstanding Loans (if the
Commitment has been terminated) subject to the

67



--------------------------------------------------------------------------------



 



assignment, determined as of the date of such assignment or as of the “Trade
Date,” if the “Trade Date” is specified in the assignment.
          12.3.2. Consents. The consent of the Borrower shall be required prior
to an assignment becoming effective unless the Purchaser is a Lender, an
Affiliate of a Lender or an Approved Fund, provided that the consent of the
Borrower shall not be required if a Default has occurred and is continuing. The
consent of the Administrative Agent and the LC Issuer shall be required prior to
any assignment becoming effective. Any consent required under this Section
12.3.2 shall not be unreasonably withheld or delayed.
          12.3.3. Effect; Effective Date. Upon (a) delivery to the
Administrative Agent of an assignment, together with any consents required by
Sections 12.3.1 and 12.3.2, and (ii) payment of a $3,500 fee to the
Administrative Agent for processing such assignment (unless such fee is waived
by the Administrative Agent), such assignment shall become effective on the
effective date specified in such assignment. The assignment shall contain a
representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Commitment and Outstanding Credit Exposure
under the applicable assignment agreement constitutes “plan assets” as defined
under ERISA and that the rights and interests of the Purchaser in and under the
Loan Documents will not be “plan assets” under ERISA. On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Commitment and
Outstanding Credit Exposure assigned to such Purchaser without any further
consent or action by the Borrower, the Lenders or the Administrative Agent. In
the case of an assignment covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the applicable agreement. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.3 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.2. Upon the consummation of any
assignment to a Purchaser pursuant to this Section 12.3.3, the transferor
Lender, the Administrative Agent and the Borrower shall, if the transferor
Lender or the Purchaser desires that its Loans be evidenced by Notes, make
appropriate arrangements so that new Notes or, as appropriate, replacement Notes
are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Commitments, as adjusted pursuant to such
assignment.
          12.3.4. Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
presumed correct absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms

68



--------------------------------------------------------------------------------



 



hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
     12.4. Dissemination of Information. The Borrower authorizes each Lender to
disclose in good faith to any Participant or Purchaser or any other Person
acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the creditworthiness of the Borrower and its
Subsidiaries, including without limitation any information contained in any
Reports; provided that each Transferee and prospective Transferee agrees to be
bound by Section 9.11 of this Agreement.
     12.5. Tax Treatment. If any interest in any Loan Document is transferred to
any Transferee which is not incorporated under the laws of the United States or
any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5.4.
     12.6. Prohibition Regarding Certain Transferees. Notwithstanding any of the
foregoing, no Transferee may be a Person who is engaged (or whose Subsidiaries
or Affiliates are engaged) in a business that competes with a business in which
the Borrower or any of its Subsidiaries or Affiliates are engaged.
ARTICLE 13.
NOTICES
     13.1. Notices. Except as otherwise permitted by Section 2.14 with respect
to borrowing notices and as permitted by Section 6.1, all notices, requests and
other communications to any party hereunder shall be in writing (including
electronic transmission, facsimile transmission or similar writing) and shall be
given to such party: (a) in the case of the Borrower or the Administrative
Agent, at its address or facsimile number set forth on the signature pages
hereof, (b) in the case of any Lender, at its address or facsimile number set
forth below its signature hereto or (c) in the case of any party, at such other
address or facsimile number as such party may hereafter specify for the purpose
by notice to the Administrative Agent and the Borrower in accordance with the
provisions of this Section 13.1. Each such notice, request or other
communication shall be effective (x) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (y) if given by mail, 3 days after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid,
or (z) if given by any other means, when delivered (or, in the case of
electronic transmission, received) at the address specified in this Section;
provided that notices to the Administrative Agent under Article 2 shall not be
effective until received.
     13.2. Change of Address. The Borrower, the Administrative Agent and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.
ARTICLE 14.
COUNTERPARTS

69



--------------------------------------------------------------------------------



 



     This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent,
the LC Issuer and the Lenders and each party has notified the Administrative
Agent by facsimile transmission or telephone that it has taken such action.
ARTICLE 15.
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
     15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1 ET
SEQ, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.
     15.2. CONSENT TO JURISDICTION. THE BORROWER, THE ADMINISTRATIVE AGENT, THE
LC ISSUER AND EACH LENDER HEREBY IRREVOCABLY SUBMIT TO THE NON EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN
CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENTS AND THE BORROWER, THE ADMINISTRATIVE AGENT, THE LC ISSUER AND
EACH LENDER HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY
WAIVE ANY OBJECTION THEY MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.
     15.3. WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, THE LC
ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
Signature Pages Follow

70



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.

                                  CLARCOR INC.                
 
                By:  
/s/ Bruce A. Klein 
                   
 
                   
Bruce A. Klein
                   
Vice President — Finance and
Chief Financial Officer
                   
 
                   
840 Crescent Centre Drive
Suite 600
Franklin, Tennessee 37067
Attention: Bruce A. Klein
Telephone: (615) 771-3091
FAX: (615) 771-4065

                   
 
    Commitment

 
$50,000,000   Percentage

 
20%       JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
Individually as a Lender and as Administrative Agent,
Swing Line Lender and LC Issuer                
 
                By:  
/s/ Betsy Makris 
                   
 
                   
Betsy Makris
Vice President

                   
 
                   
6000 East State Street
Rockford, Illinois 61108
Attention: Betsy Makris
Telephone: (815) 394-4620
FAX: (815) 394-1889 
   

Signature Pages of Other Lenders Follows

71



--------------------------------------------------------------------------------



 



Signature Page to Credit Agreement

                              Commitment
 
  Percentage
 
         
 
    $40,000,000   16%       BANK OF AMERICA, N.A., Individually as a
Lender and as Syndication Agent                        
 
                        By:  
/s/ Jonathan M. Phillips 
                           
 
                           
 
                        Title:  
Vice President 
                           
 
                           
 
                           
231 S. LaSalle Street
Suite/Floor: I11-231-06-46
Chicago, Illinois 60697

                           
Attention: Jonathan M. Phillips, Vice President
Telephone: (312) 828-8997
FAX: (312) 974-0761
   

72



--------------------------------------------------------------------------------



 



Signature Page to Credit Agreement

                              Commitment
 
  Percentage
 
         
 
    $40,000,000   16%       U.S. BANK, NATIONAL ASSOCIATION,
as Documentation Agent                        
 
                        By:  
/s/ Frances Josephic 
                           
 
                           
 
                        Title:  
Vice President 
                           
 
                           
 
                           
425 Walnut Street
Suite/Floor: CN-OH-W8
Cincinnati, OH 45202
Attention: Frances Josephic, Vice President
Telephone: (513) 762-8973
FAX: (513) 632-2068
   

73



--------------------------------------------------------------------------------



 



Signature Page to Credit Agreement

                              Commitment
 
  Percentage
 
         
 
    $40,000,000   16%       FIFTH THIRD BANK, an Ohio Banking Corporation,
as Documentation Agent                        
 
                        By:  
/s/ John K. Perez 
                           
 
                           
 
                        Title:  
Vice President 
                           
 
                           
 
                           
424 Church Street, Suite 600
Mail Drop: LITFC6B
Nashville, TN 37219
Attention: John K. Perez, Vice President
Telephone: (615) 687-3043
FAX: (615) 687-3089
   

74



--------------------------------------------------------------------------------



 



Signature Page to Credit Agreement

                              Commitment
 
  Percentage
 
         
 
    $25,000,000   10%       NATIONAL CITY BANK,
as Co-Agent                        
 
                        By:  
/s/ Michael Leong 
                           
 
                           
 
                        Title:  
Vice President 
                           
 
                           
 
                           
1 North Franklin
Suite: 2000
Chicago, Illinois 60606
Attention: Michael Leong, Vice President
Telephone: (312) 384-4654
FAX: (312) 384-4666
   

75



--------------------------------------------------------------------------------



 



Signature Page to Credit Agreement

                              Commitment
 
  Percentage
 
         
 
    $20,000,000   8%       THE NORTHERN TRUST COMPANY                        
 
                        By:  
/s/ Kanika Agarwal 
                           
 
                           
 
                        Title:  
Second Vice President 
                           
 
                             
50 S. LaSalle Street
Suite/Floor: L-8
Chicago, Illinois 60675
Attention: Kanika Agarwal, Second Vice
    President
Telephone: (312) 557-3172
FAX: (312) 444-7028
   

76



--------------------------------------------------------------------------------



 



Signature Page to Credit Agreement

                              Commitment
 
  Percentage
 
         
 
    $20,000,000     8 %       REGIONS BANK                        
 
                        By:  
/s/ Daniel Grant 
                           
 
                           
 
                        Title:  
Senior Vice President 
                           
 
                           
 
                           
315 Deaderick St., 3rd Floor
Nashville, TN 37237
Attention:  Daniel Grant
                           
 
                           
Telephone: (615) 770-4370
FAX: (615) 748-2812
   

77



--------------------------------------------------------------------------------



 



Signature Page to Credit Agreement

                              Commitment
 
  Percentage
 
         
 
    $15,000,000       6 %       CITIZENS BANK OF PENNSYLVANIA                  
     
 
                        By:  
/s/ Clifford A. Mull 
                           
 
                           
 
                        Title:  
Vice President 
                           
 
                           
 
                           
Attention:  Clifford A. Mull
                           
 
                           
Telephone: (412) 867-2432
FAX: (412) 552-6306
   

78



--------------------------------------------------------------------------------



 



PRICING SCHEDULE

                                          APPLICABLE MARGIN/   LEVEL I   LEVEL
II   LEVEL III   LEVEL IV   LEVEL V APPLICABLE FEE RATE   STATUS   STATUS  
STATUS   STATUS   STATUS
Eurocurrency Rate
    0.30 %     0.40 %     0.50 %     0.625 %     0.875 %
Alternate Base Rate
    -0.25 %     -0.25 %     -0.25 %     -0.25 %     -0.25 %
L/C Fee
    0.30 %     0.40 %     0.50 %     0.625 %     0.875 %
Commitment Fee
    0.07 %     0.08 %     0.10 %     0.125 %     0.175 %

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
     “Financials” means the annual or quarterly financial statements of the
Borrower delivered pursuant to Section 6.1 of this Agreement.
     “Level I Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Leverage
Ratio determined in accordance with Section 6.18.2 of this Agreement is less
than or equal to 1.00 to 1.00.
     “Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio
determined in accordance with Section 6.18.2 of this Agreement is less than or
equal to 1.50 to 1.00.
     “Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio determined in accordance with Section 6.18.2 of this Agreement is
less than or equal to 2.00 to 1.00.
     “Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status, Level II or Level III Status and
(ii) the Leverage Ratio determined in accordance with Section 6.18.2 of this
Agreement is less than or equal to 2.50 to 1.00.
     “Level V Status” exists at any date if the Borrower has not qualified for
Level I Status, Level II Status, Level III or Level IV Status.
     “Status” means either Level I Status, Level II Status, Level III Status or
Level IV Status.
     The Applicable Margin and Applicable Fee Rate shall be determined in
accordance with the foregoing table based on the Borrower’s Status as reflected
in the then most recent Financials. Adjustments, if any, to the Applicable
Margin or Applicable Fee Rate shall be effective three Business Days after the
Administrative Agent has received the applicable Financials. If the Borrower
fails to deliver the Financials to the Administrative Agent at the time required
pursuant to this Agreement, then the Applicable Margin and Applicable Fee Rate
shall be the highest Applicable Margin and Applicable Fee Rate set forth in the
foregoing table until three days after such Financials are so delivered.

79



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, Pricing Level I shall be deemed to be
applicable until the Administrative Agent’s receipt of the Financials for the
Borrower’s fiscal quarter ending on or about December 1, 2007 (unless such
Financials demonstrate that Pricing Level II, III, IV or V should have been
applicable during such period, in which case such other Pricing Level shall be
deemed to be applicable during such period) and adjustments to the Pricing Level
then in effect shall thereafter be effected in accordance with the preceding
paragraphs.

80



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF OPINION
[See attached]

81



--------------------------------------------------------------------------------



 



EXHIBIT B
COMPLIANCE CERTIFICATE

To:        The Lenders parties to the
Credit Agreement Described Below

     This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of                    , 2007 (as amended, modified, renewed
or extended from time to time, the “Agreement”) among CLARCOR Inc., a Delaware
corporation (the “Borrower”), the lenders party thereto and JPMorgan Chase Bank,
National Association, as Administrative Agent for the Lenders and as LC Issuer.
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.
     THE UNDERSIGNED HEREBY CERTIFIES THAT:
     1. I am the duly elected                      of the Borrower;
     2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
     4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.
     5. Schedule II hereto sets forth the determination of the interest rates to
be paid for Advances, the LC Fee rates and the commitment fee rates commencing
on the third day following the delivery hereof.
     6. Schedule III attached hereto sets forth the various reports and
deliveries which are required at this time under the Agreement and the other
Loan Documents.
     Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 
 
 
 
 
 
 
 

82



--------------------------------------------------------------------------------



 



     The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this ___ day of ___,
20___.

                  CLARCOR INC.    
 
           
 
  By:        
 
           
 
      Bruce A. Klein    
 
      Vice President-Finance and
Chief Financial Officer    

83



--------------------------------------------------------------------------------



 



SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of _____, 20__ with
Sections 6.18.1 and 6.18.2 of
the Agreement

84



--------------------------------------------------------------------------------



 



SCHEDULE II TO COMPLIANCE CERTIFICATE
Borrower’s Applicable Margin Calculation

85



--------------------------------------------------------------------------------



 



SCHEDULE III TO COMPLIANCE CERTIFICATE
Reports and Deliveries Currently Due

86



--------------------------------------------------------------------------------



 



EXHIBIT C
ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto that
represents the amount and percentage interest identified below of all of the
Assignor’s outstanding rights and obligations under the respective facilities
identified below (including without limitation any letters of credit, guaranties
and Swing Line loans included in such facilities and, to the extent permitted to
be assigned under applicable law, all claims (including without limitation
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity), suits, causes of action and any other right of the
Assignor against any Person whether known or unknown arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby) (the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

             
1.
  Assignor:        
 
           
 
           
2.
  Assignee:       and is an Affiliate/Approved
 
           
 
      Fund of [identify Lender] 1    
 
           
3.
  Borrower(s):        
 
           
 
           
4.
  Administrative Agent:       , as the Administrative Agent under the Credit
Agreement.
 
           
 
            5.   Credit Agreement:  
The [amount] Credit Agreement dated as of                      among [name of
Borrower(s)], the Lenders party thereto, [name of Administrative Agent], as
Administrative Agent, and the other Administrative Agents party thereto.

 

1   Select as applicable.

87



--------------------------------------------------------------------------------



 



6. Assigned Interest:

                              Aggregate Amount of     Amount of            
Commitment/Loans     Commitment/Loans     Percentage Assigned of   Facility
Assigned   for all Lenders*     Assigned*     Commitment/Loans2  
                    3
  $       $                              %
                    
  $       $                              %
                    
  $       $                              %

7. Trade Date:                                                              4
Effective Date:                                         , 20 ___ [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER BY THE ADMINISTRATIVE AGENT.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR
[NAME OF ASSIGNOR]    
 
           
 
  By:        
 
           
 
            Title:    
 
                ASSIGNEE
[NAME OF ASSIGNEE]    
 
           
 
  By:        
 
           
 
            Title:    

[Consented to and]5 Accepted
[NAME OF ADMINISTRATIVE AGENT], as Administrative Agent

         
By:
       
 
       
Title:
       

[Consented to:]6
 

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.   2
  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

88



--------------------------------------------------------------------------------



 



3   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment,” “Term Loan Commitment,”, etc.)   4   Insert if satisfaction
of minimum amounts is to be determined as of the Trade Date.   5   To be added
only if the consent of the Administrative Agent is required by the terms of the
Credit Agreement.   6   To be added only if the consent of the Borrower and/or
other parties (e.g. Swingline Lender, L/C Issuer) is required by the terms of
the Credit Agreement.

[NAME OF RELEVANT PARTY]

         
By:
       
 
       
Title:
       

89



--------------------------------------------------------------------------------



 



ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
               1. Representations and Warranties.
               1.1 Assignor. The Assignor represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any Lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby. Neither the Assignor nor any of its officers,
directors, employees, Administrative Agents or attorneys shall be responsible
for (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency, perfection,
priority, collectibility, or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document, (v) inspecting any of the property, books
or records of the Borrower, or any guarantor, or (vi) any mistake, error of
judgment, or action taken or omitted to be taken in connection with the Loans or
the Loan Documents.
               1.2 Assignee. The Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iii) agrees that its payment instructions and notice instructions are as set
forth in Schedule 1 to this Assignment and Assumption, (iv) confirms that none
of the funds, monies, assets or other consideration being used to make the
purchase and assumption hereunder are “plan assets” as defined under ERISA and
that its rights, benefits and interests in and under the Loan Documents will not
be “plan assets” under ERISA, (v) agrees to indemnify and hold the Assignor
harmless against all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed under this Assignment and Assumption, (vi) it has
received a copy of the Credit Agreement, together with copies of financial
statements and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (vii) attached as Schedule 1 to
this Assignment and Assumption is any documentation required to be delivered by
the Assignee with respect to its tax status pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with

90



--------------------------------------------------------------------------------



 



their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
               2. Payments. The Assignee shall pay the Assignor, on the
Effective Date, the amount agreed to by the Assignor and the Assignee. From and
after the Effective Date, the Administrative Agent shall make all payments in
respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.
               3. General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of Illinois.

91



--------------------------------------------------------------------------------



 



ADMINISTRATIVE QUESTIONNAIRE
(Schedule to be supplied by Closing Unit or Trading Documentation Unit)
US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS
(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

92



--------------------------------------------------------------------------------



 



EXHIBIT D [Intentionally Omitted.]

93



--------------------------------------------------------------------------------



 



EXHIBIT E
NOTE
                    , 2007
     CLARCOR Inc., a Delaware corporation (the “Borrower”), promises to pay to
the order of                                          (the “Lender”) the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Article 2 of the Agreement (as hereinafter defined), in
immediately available funds at the place specified pursuant to Article 2 of the
Agreement, together with interest on the unpaid principal amount hereof at the
rates and on the dates set forth in the Agreement. The Borrower shall pay the
principal of and accrued and unpaid interest on the Loans in full on the
Facility Termination Date.
     The Lender shall, and is hereby authorized to, record on the schedule
attached hereto, or to otherwise record in accordance with its usual practice,
the date and amount of each Loan and the date and amount of each principal
payment hereunder.
     This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of ___, 2007 (which, as it may be
amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, and the lenders party thereto, including the
Lender, the LC Issuer and JPMorgan Chase Bank National Association, as
Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. This Note is guaranteed pursuant to the Subsidiary Guaranty
Agreement, all as more specifically described therein, and reference is made
thereto for a statement of the terms and provisions thereof. Capitalized terms
used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.

                  CLARCOR INC.    
 
           
 
  By:        
 
           
 
      Bruce A. Klein    
 
      Vice President-Finance and
Chief Financial Officer    

94



--------------------------------------------------------------------------------



 



SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF                                         ,
DATED                     ,

                                      Principal   Maturity             Amount of
  of Interest   Principal   Unpaid Date   Loan   Period   Amount Paid   Balance
         
 
                               
 
                               

95



--------------------------------------------------------------------------------



 



EXHIBIT F
SUBSIDIARY GUARANTY
     THIS SUBSIDIARY GUARANTY (this “Guaranty”) is made as of the ___ day of
___, 2007, by Baldwin Filters, Inc., a Delaware corporation, CLARCOR Air
Filtration Products, Inc., a Kentucky corporation, Clark Filter, Inc., a
Delaware corporation, Facet USA Inc., a Delaware corporation, J.L. Clark, Inc.,
a Delaware corporation, Martin Kurz & Co., Inc., a New York corporation, Perry
Equipment Company, a Delaware corporation, Purolator EFP, LLC, a Delaware
limited liability company, Purolator Facet, Inc., a Delaware corporation, Total
Filtration Services, Inc., an Ohio corporation and United Air Specialists, Inc.,
an Ohio corporation (collectively, the “Subsidiary Guarantors”) in favor of the
Administrative Agent, for the benefit of the Lenders, under the Credit Agreement
referred to below;
WITNESSETH:
     WHEREAS, CLARCOR Inc., a Delaware corporation (the “Principal”) and
JPMorgan Chase Bank, National Association, Illinois, as Administrative Agent
(the “Administrative Agent”), and certain other Lenders from time to time party
thereto have entered into a certain Credit Agreement dated as of even date
herewith (as same may be amended or modified from time to time, the “Credit
Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit to be made by the Lenders to the Principal;
     WHEREAS, it is a condition precedent to the Administrative Agent and the
Lenders executing the Credit Agreement that each of the Subsidiary Guarantors
execute and deliver this Guaranty whereby each of the Subsidiary Guarantors
shall guarantee the payment when due, subject to Section 9 hereof, of all
Guaranteed Obligations, as defined below; and
     WHEREAS, in consideration of the financial and other support that the
Principal has provided, and such financial and other support as the Principal
may in the future provide, to the Subsidiary Guarantors, and in order to induce
the Lenders and the Administrative Agent to enter into the Credit Agreement, and
the Lenders and their Affiliates to enter into one or more Rate Management
Transactions with the Principal, and because each Subsidiary Guarantor has
determined that executing this Guaranty is in its interest and to its financial
benefit, each of the Subsidiary Guarantors is willing to guarantee the
obligations of the Principal under the Credit Agreement, any Note, any Rate
Management Transaction, and the other Loan Documents;
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     SECTION 1.1. Selected Terms Used Herein.
     “Guaranteed Obligations” is defined in Section 3 below.

96



--------------------------------------------------------------------------------



 



     SECTION 1.2. Terms in Credit Agreement. Other capitalized terms used herein
but not defined herein shall have the meaning set forth in the Credit Agreement.
     SECTION 2.1. Representations and Warranties. Each of the Subsidiary
Guarantors represents and warrants (which representations and warranties shall
be deemed to have been renewed upon each Borrowing Date under the Credit
Agreement) that:
          (a) It is a corporation, partnership or limited liability company duly
and properly incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.
          (b) It has the power and authority and legal right to execute and
deliver this Guaranty and to perform its obligations hereunder. The execution
and delivery by it of this Guaranty and the performance of its obligations
hereunder have been duly authorized by proper corporate proceedings, and this
Guaranty constitutes a legal, valid and binding obligation of such Subsidiary
Guarantor enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.
          (c) Neither the execution and delivery by it of this Guaranty, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on it or any of its subsidiaries
or (ii) its articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, bylaws, or
operating or other management agreement, as the case may be, or (iii) the
provisions of any indenture or material instrument or agreement to which it or
any of its subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder (other
than violations or defaults that could not reasonably be expected to have a
Material Adverse Effect), or result in, or require, the creation or imposition
of any Lien in, of or on the Property of such Subsidiary Guarantor or a
subsidiary thereof pursuant to the terms of any such indenture, instrument or
agreement. No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by it or any of its
subsidiaries, is required to be obtained by it or any of its subsidiaries in
connection with the execution and delivery of this Guaranty or the performance
by it of its obligations hereunder or the legality, validity, binding effect or
enforceability of this Guaranty.
     SECTION 2.2. Covenants. Each of the Subsidiary Guarantors covenants that,
so long as any Lender has any Commitment outstanding under the Credit Agreement,
any Rate Management Transaction remains in effect or any of the Guaranteed
Obligations shall remain unpaid, that it will, and, if necessary, will enable
the Principal to, fully comply with those covenants and agreements set forth in
the Credit Agreement.

97



--------------------------------------------------------------------------------



 



     SECTION 3. The Guaranty. Subject to Section 9 hereof, each of the
Subsidiary Guarantors hereby absolutely and unconditionally guarantees, as
primary obligor and not as surety, the full and punctual payment (whether at
stated maturity, upon acceleration or early termination or otherwise, and at all
times thereafter) and performance of the Obligations and the Rate Management
Obligations, including without limitation any such Obligations or Rate
Management Obligations incurred or accrued during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, whether or not
allowed or allowable in such proceeding (collectively, subject to the provisions
of Section 9 hereof, being referred to collectively as the “Guaranteed
Obligations”). Upon failure by the Principal to pay punctually any such amount
(including without limitation any Reimbursement Obligation), each of the
Subsidiary Guarantors agrees that it shall forthwith on demand pay to the
Administrative Agent for the benefit of the Lenders and, if applicable, their
Affiliates, the amount not so paid at the place and in the manner specified in
the Credit Agreement, any Note, any Rate Management Transaction or the relevant
Loan Document, as the case may be. Each Subsidiary Guarantor is and shall be
severally liable for payment and performance in full of all Guaranteed
Obligations. This Guaranty is a guaranty of payment and not of collection. Each
of the Subsidiary Guarantors waives any right to require the Administrative
Agent and/or the Lenders to sue the Principal, any other Subsidiary Guarantor,
any other guarantor, or any other person obligated for all or any part of the
Guaranteed Obligations, or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations, prior to
enforcing its rights hereunder.
     SECTION 4. Guaranty Unconditional. Subject to Section 9 hereof, the
obligations of each of the Subsidiary Guarantors hereunder shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:
(i) any extension, renewal, settlement, compromise, waiver or release in respect
of any of the Guaranteed Obligations, by operation of law or otherwise, or any
obligation of any other guarantor of any of the Guaranteed Obligations, or any
default, failure or delay, willful or otherwise, in the payment or performance
of the Guaranteed Obligations;
(ii) any modification or amendment of or supplement to the Credit Agreement, any
Note, any Rate Management Transaction or any other Loan Document;
(iii) any release, nonperfection or invalidity of any direct or indirect
security for any obligation of the Principal under the Credit Agreement, any
Note, any Rate Management Transaction, any other Loan Document, or any
obligations of any other guarantor of any of the Guaranteed Obligations, or any
action or failure to act by the Administrative Agent, any Lender or any
Affiliate of any Lender with respect to any collateral securing all or any part
of the Guaranteed Obligations;
(iv) any change in the corporate existence, structure or ownership of the
Principal, any other Subsidiary Guarantor, or any other guarantor of any of the
Guaranteed Obligations, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting the Principal, any other Subsidiary Guarantor, or
any other guarantor of the Guaranteed Obligations, or its assets or any
resulting release or discharge of any obligation of the Principal, or any other
guarantor of any of the Guaranteed Obligations;

98



--------------------------------------------------------------------------------



 



(v) the existence of any claim, setoff or other rights which the Subsidiary
Guarantors may have at any time against the Principal, any other guarantor of
any of the Guaranteed Obligations, the Administrative Agent, any Lender or any
other Person, whether in connection herewith or any unrelated transactions;
(vi) any invalidity or unenforceability relating to or against the Principal, or
any other guarantor of any of the Guaranteed Obligations, for any reason related
to the Credit Agreement, any Rate Management Transaction, any other Loan
Document, or any provision of applicable law or regulation purporting to
prohibit the payment by the Principal, or any other guarantor of the Guaranteed
Obligations, of the principal of or interest on any Note or any other amount
payable by the Principal under the Credit Agreement, any Note, any Rate
Management Transaction or any other Loan Document; or
(vii) any other act or omission to act or delay of any kind by the Principal,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Lender or any other Person or any other circumstance whatsoever which might, but
for the provisions of this paragraph, constitute a legal or equitable discharge
of any Subsidiary Guarantor’s obligations hereunder.
     SECTION 5. Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. Each Subsidiary Guarantor’s obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been
indefeasibly paid in full, the Commitments under the Credit Agreement shall have
terminated or expired and all Rate Management Transactions have terminated or
expired. If at any time any payment of the principal of or interest on any Note
or any other amount payable by the Principal or any other party under the Credit
Agreement, any Rate Management Transaction or any other Loan Document is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of the Principal or otherwise, each of the
Subsidiary Guarantor’s obligations hereunder with respect to such payment shall
be reinstated as though such payment had been due but not made at such time.
     SECTION 6. Waivers. Each of the Subsidiary Guarantors irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against the Principal, any
other guarantor of any of the Guaranteed Obligations, or any other Person.
     SECTION 7. Subrogation. Each of the Subsidiary Guarantors hereby agrees not
to assert any right, claim or cause of action, including, without limitation, a
claim for subrogation, reimbursement, indemnification or otherwise, against the
Principal arising out of or by reason of this Guaranty or the obligations
hereunder, including, without limitation, the payment or securing or purchasing
of any of the Guaranteed Obligations by any of the Subsidiary Guarantors unless
and until the Guaranteed Obligations are indefeasibly paid in full, any
commitment to lend under the Credit Agreement and any other Loan Documents is
terminated and all Rate Management Transactions have terminated or expired.

99



--------------------------------------------------------------------------------



 



     SECTION 8. Stay of Acceleration. If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Principal, all such amounts otherwise subject to
acceleration under the terms of the Credit Agreement, any Note, any Rate
Management Transaction or any other Loan Document shall nonetheless be payable
by each of the Subsidiary Guarantors hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders, to the extent
permitted by applicable law.
     SECTION 9. Limitation on Obligations. (a) The provisions of this Guaranty
are severable, and in any action or proceeding involving any state corporate
law, or any state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if and to the extent the
obligations of any Subsidiary Guarantor under this Guaranty would otherwise be
held or determined to be avoidable, invalid or unenforceable on account of the
amount of such Subsidiary Guarantor’s liability under this Guaranty, then,
notwithstanding any other provision of this Guaranty to the contrary, the amount
of such liability shall, without any further action by the Subsidiary
Guarantors, the Administrative Agent or any Lender, be automatically limited and
reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being the
relevant Subsidiary Guarantor’s “Maximum Liability”). This Section 9(a) with
respect to the Maximum Liability of the Subsidiary Guarantors is intended solely
to preserve the rights of the Administrative Agent hereunder to the maximum
extent not subject to avoidance under applicable law, and none of the Subsidiary
Guarantors or any other person or entity shall have any right or claim under
this Section 9(a) with respect to the Maximum Liability, except to the extent
necessary so that the obligations of the Subsidiary Guarantor hereunder shall
not be rendered voidable under applicable law.
     (b) Each of the Subsidiary Guarantors agrees that the Guaranteed
Obligations may at any time and from time to time exceed the Maximum Liability
of each Subsidiary Guarantor, and may exceed the aggregate Maximum Liability of
all other Subsidiary Guarantors, without impairing this Guaranty or affecting
the rights and remedies of the Administrative Agent hereunder. Nothing in this
Section 9(b) shall be construed to increase any Subsidiary Guarantor’s
obligations hereunder beyond its Maximum Liability.
     (c) In the event any Subsidiary Guarantor (a “Paying Subsidiary Guarantor”)
shall make any payment or payments under this Guaranty or shall suffer any loss
as a result of any realization upon any collateral granted by it to secure its
obligations under this Guaranty, each other Subsidiary Guarantor (each a
“Non-Paying Subsidiary Guarantor”) shall contribute to such Paying Subsidiary
Guarantor an amount equal to such Non-Paying Subsidiary Guarantor’s “Pro Rata
Share” of such payment or payments made, or losses suffered, by such Paying
Subsidiary Guarantor. For the purposes hereof, each Non-Paying Subsidiary
Guarantor’s “Pro Rata Share” with respect to any such payment or loss by a
Paying Subsidiary Guarantor shall be determined as of the date on which such
payment or loss was made by reference to the ratio of (i) such Non-Paying
Subsidiary Guarantor’s Maximum Liability as of such date (without giving effect
to any right to receive, or obligation to make, any contribution hereunder) or,
if such Non-Paying Subsidiary Guarantor’s Maximum Liability has not been
determined, the aggregate amount of all monies received by such Non-Paying
Subsidiary Guarantor from the Principal after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate

100



--------------------------------------------------------------------------------



 



Maximum Liability of all Subsidiary Guarantors hereunder (including such Paying
Subsidiary Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Subsidiary Guarantors,
the aggregate amount of all monies received by such Subsidiary Guarantors from
the Principal after the date hereof (whether by loan, capital infusion or by
other means). Nothing in this Section 9 (c) shall affect any Subsidiary
Guarantor’s several liability for the entire amount of the Guaranteed
Obligations (up to such Subsidiary Guarantor’s Maximum Liability). Each of the
Subsidiary Guarantors covenants and agrees that its right to receive any
contribution under this Guaranty from a Non-Paying Subsidiary Guarantor shall be
subordinate and junior in right of payment to all the Guaranteed Obligations.
The provisions of this Section 9(c) are for the benefit of both the
Administrative Agent and the Subsidiary Guarantors and may be enforced by any
one, or more, or all of them in accordance with the terms hereof.
     SECTION 10. Application of Payments. All payments received by the
Administrative Agent hereunder shall be applied by the Administrative Agent to
payment of the Guaranteed Obligations in the following order unless a court of
competent jurisdiction shall otherwise direct:
     (a) FIRST, to payment of all costs and expenses of the Administrative Agent
incurred in connection with the collection and enforcement of the Guaranteed
Obligations or of any security interest granted to the Administrative Agent in
connection with any collateral securing the Guaranteed Obligations;
     (b) SECOND, to payment of that portion of the Guaranteed Obligations
constituting accrued and unpaid interest and fees, pro rata among the Lenders
and their Affiliates in accordance with the provisions of the Credit Agreement;
     (c) THIRD, to payment of the principal of the Guaranteed Obligations and
the net early termination payments and any other Rate Management Obligations
then due and unpaid from the Borrower to any of the Lenders or their Affiliates,
pro rata among the Lenders and their Affiliates in accordance with the terms of
the Credit Agreement; and
     (d) FOURTH, to payment of any Guaranteed Obligations (other than those
listed above) pro rata among those parties to whom such Guaranteed Obligations
are due in accordance with the amounts owing to each of them.
     SECTION 11. Notices. All notices, requests and other communications to any
party hereunder shall be given or made by telecopier or other writing and
telecopied, or mailed or delivered to the intended recipient at its address or
telecopier number set forth on the signature pages hereof or such other address
or telecopy number as such party may hereafter specify for such purpose by
notice to the Administrative Agent in accordance with the provisions of
Article XIII of the Credit Agreement. Except as otherwise provided in this
Guaranty, all such communications shall be deemed to have been duly given when
transmitted by telecopier, or personally delivered or, in the case of a mailed
notice sent by certified mail return-receipt requested, on the date set forth on
the receipt (provided, that any refusal to accept any such notice shall be
deemed to be notice thereof as of the time of any such refusal), in each case
given or addressed as aforesaid.

101



--------------------------------------------------------------------------------



 



     SECTION 12. No Waivers. No failure or delay by the Administrative Agent or
any Lenders in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies provided in this Guaranty, the Credit
Agreement, any Note, any Rate Management Transaction and the other Loan
Documents shall be cumulative and not exclusive of any rights or remedies
provided by law.
     SECTION 13. No Duty to Advise. Each of the Subsidiary Guarantors assumes
all responsibility for being and keeping itself informed of the Principal’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that each of the Subsidiary Guarantors assumes and incurs
under this Guaranty, and agrees that neither the Administrative Agent nor any
Lender has any duty to advise any of the Subsidiary Guarantors of information
known to it regarding those circumstances or risks.
     SECTION 14. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Lenders and their respective successors and
permitted assigns and in the event of an assignment of any amounts payable under
the Credit Agreement, any Note, any Rate Management Transaction, or the other
Loan Documents, the rights hereunder, to the extent applicable to the
indebtedness so assigned, shall be transferred with such indebtedness. This
Guaranty shall be binding upon each of the Subsidiary Guarantors and their
respective successors and permitted assigns.
     SECTION 15. Changes in Writing. Neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Subsidiary Guarantors and the Administrative Agent
with the consent of the Required Lenders.
     SECTION 16. Costs of Enforcement. Each of the Subsidiary Guarantors agrees
to pay all costs and expenses including, without limitation, all court costs and
reasonable attorneys’ fees and expenses paid or incurred by the Administrative
Agent or any Lender or any Affiliate of any Lender in endeavoring to collect all
or any part of the Guaranteed Obligations from, or in prosecuting any action
against, the Principal, the Subsidiary Guarantors or any other guarantor of all
or any part of the Guaranteed Obligations.
     SECTION 17. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY
TRIAL. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF ILLINOIS. EACH OF THE SUBSIDIARY GUARANTORS HEREBY SUBMITS
TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS AND OF ANY ILLINOIS STATE COURT SITTING IN
CHICAGO, ILLINOIS AND FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS GUARANTY (INCLUDING, WITHOUT LIMITATION, ANY OF THE OTHER LOAN
DOCUMENTS) OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE SUBSIDIARY
GUARANTORS IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE
OF ANY SUCH

102



--------------------------------------------------------------------------------



 



PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE
SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS ACCEPTING THIS
GUARANTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
     SECTION 18. Taxes. etc. All payments required to be made by any of the
Subsidiary Guarantors hereunder shall be made without setoff or counterclaim and
free and clear of and without deduction or withholding for or on account of, any
present or future taxes, levies, imposts, duties or other charges of whatsoever
nature imposed by any government or any political or taxing authority thereof
(but excluding Excluded Taxes), provided, however, that if any of the Subsidiary
Guarantors is required by law to make such deduction or withholding, such
Subsidiary Guarantor shall forthwith (i) pay to the Administrative Agent or any
Lender, as applicable, such additional amount as results in the net amount
received by the Administrative Agent or any Lender, as applicable, equaling the
full amount which would have been received by the Administrative Agent or any
Lender, as applicable, had no such deduction or withholding been made, (ii) pay
the full amount deducted to the relevant authority in accordance with applicable
law, and (iii) furnish to the Administrative Agent or any Lender, as applicable,
certified copies of official receipts evidencing payment of such withholding
taxes within 30 days after such payment is made.
     SECTION 19. Setoff. Without limiting the rights of the Administrative Agent
or the Lenders under applicable law, if all or any part of the Guaranteed
Obligations is then due, whether pursuant to the occurrence of a Default or
otherwise, then the Guarantor authorizes the Administrative Agent and the
Lenders to apply any sums standing to the credit of the Guarantor with the
Administrative Agent or any Lender or any Lending Installation of the
Administrative Agent or any Lender toward the payment of the Guaranteed
Obligations.
     SECTION 20. Foreign Currency. The specification of payment in a specific
currency at a specific place and time pursuant to the Credit Agreement, any
Note, any Rate Management Transaction or any other Loan Document is essential.
That currency or those currencies are also the currency of account and payment
under this Guaranty. If any Subsidiary Guarantor is unable for any reason to
effect payment of a specific currency (other than United States currency) as
required by the preceding sentence or if any Subsidiary Guarantor defaults in
the payment when due of any payment of a specific currency (other than United
States currency) under this Guaranty, the Administrative Agent may, at its
option, require such payment to be made to the Administrative Agent’s principal
office in the equivalent amount in United States currency at the Administrative
Agent’s then current selling rate for electronic transfers of that currency to
the place or places where the Guaranteed Obligations were payable. In the event
that any payment, whether pursuant to a judgment or otherwise, does not result
in payment of the amount of currency due under this Guaranty, upon conversion to
the currency of account and transfer to the place specified for payment, the
Administrative Agent and the Lenders have an independent cause of action against
the Subsidiary Guarantors for the deficiency.

103



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Subsidiary Guarantors has caused this
Guaranty to be duly executed, under seal, by its authorized officer as of the
day and year first above written.

                  Baldwin Filters, Inc.
CLARCOR Air Filtration Products, Inc.
Clark Filter, Inc.
Facet USA Inc.
J.L. Clark, Inc.
Martin Kurz & Co., Inc.
Perry Equipment Company
Purolator EFP, LLC
Purolator Facet, Inc.
Total Filtration Services, Inc.
United Air Specialists, Inc.    
 
           
 
  By:        
 
           
 
      Bruce A. Klein    
 
      Vice President and Treasurer    

104